Exhibit 10.11


--------------------------------------------------------------------------------

Sale and Purchase Agreement
between
EEGO 123 William Owner, LLC,
as Seller
and
ARC NYC123WILLIAM, LLC,
as Purchaser
Premises:
123 William Street
New York, NY
January 27, 2015

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
1.
Certain Definitions.
1


2.
Sale-Purchase.
4


3.
Purchase Price.
4


4.
Condition of Title.
5


5.
Closing.
7


6.
Violations.
7


7.
Apportionments.
7


8.
Closing Deliveries
13


9.
Conditions Precedent.
17


10.
Estoppel Certificates.
18


11.
Cancellation of Contracts.    
20


12.
Right of Inspection.
20


13.
Title Insurance.
22


14.
Return of Deposit.
24


15.
Purchaser’s Default.
24


16.
Representations and Warranties.
24


17.
Broker.    
32


18.
Condemnation and Destruction.
32


19.
Escrow.
33


20.
Covenants.
35


21.
Transfer Taxes.
39


22.
Non-Liability.
40


23.
Seller’s Inability to Perform; Seller’s Default.
40


24.
Condition of Premises.
41


25.
Environmental Matters.
42


26.
Tax Reduction Proceedings.    
43


27.
Union Agreement; Other Employment Matters.
43


28.
Notices.
45


29.
Entire Agreement.
46


30.
Amendments.
47


31.
No Waiver.
47


32.
Successors and Assigns.    
47


33.
Partial Invalidity.    
47


34.
Section Headings; Incorporation of Exhibits.    
47


35.
Governing Law.
47








18848190v.10

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

36.
Confidentiality.
48


37.
No Recording or Notice of Pendency.
48


38.
Assignment.
48


39.
Counterparts.
49


40.
No Third Party Beneficiary.
49


41.
[Intentionally deleted]
49


42.
Business Days.
49


43.
Mortgage Loan Assignment.
49


44.
Waiver of Trial by Jury.
50








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

EXHIBITS
1(A)
Description of Land

1(B)
Leases

1(C)
Existing Contracts

1(D)
Telecommunications Contracts

1(E)
Brokerage Agreements

1(F)
Union Agreement

4(A)(i)
Permitted Exceptions

4(A)(ii)
Title Objections

8(A)(i)
Form of Bargain and Sale Deed

8(A)(ii)
Form of Bill of Sale

8(A)(iii)
Form of Assignment and Assumption of Leases

8(A)(iv)
Form of Assignment and Assumption of Contracts

8(A)(viii)
Form of Tenant Notice Letter

8(A)(ix)
Form of Contractor Notice Letter

8(A)(xiv)
Form of Assignment and Assumption of Union Agreement

8 (A)(xix)
Form of Title Affidavit

10
Form of Tenant Estoppel Certificate

16(A)(i)
Rent Arrearages

16(A)(ii)
Union Employees

16(A)(xii)
Tax Assessment Reduction Proceedings

16(A)(xiii)
Security Deposits

16(A)(xxi)
Landlord’s Work

20(A)(iv)
Certificates of Insurance

20(D)
Seller’s Work








--------------------------------------------------------------------------------




SALE AND PURCHASE AGREEMENT (this “Agreement”), made as of the _____ day of
January, 2015 between EEGO 123 William Owner, LLC, a Delaware limited liability
company having an address c/o East End Capital, 600 Madison Avenue, 11th Floor,
New York, New York 10022 (“Seller”) and ARC NYC123WILLIAM, LLC, a Delaware
limited liability company having an address at c/o American Realty Capital, 405
Park Avenue, New York, New York 10022 (“Purchaser”).
RECITALS:
A.    Seller is the owner of the fee interest in the Premises (as hereinafter
defined), commonly known as 123 William Street, New York, New York.
B.    Purchaser wishes to purchase, and Seller wishes to sell, all of Seller’s
right, title and interest in and to the Premises on the terms and conditions set
forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser hereby agree
as follows:



--------------------------------------------------------------------------------




Certain Definitions.
Certain capitalized terms used in this Agreement shall, for the purposes of this
Agreement, have the meanings ascribed to such terms in this Article 1. Other
capitalized terms used in this Agreement and not defined in this Article 1 shall
have the meanings ascribed to such terms elsewhere in this Agreement.
“Brokerage Agreements” shall mean the agreements between Seller and any leasing
brokers which are set forth on Exhibit “1(E)”.
“Building” shall mean the building commonly identified as 123 William Street,
New York, New York.
“Escrow Agent” shall mean Kensington Vanguard National Land Services.
“Existing Contracts” shall mean the management, service, telecommunications,
information service and maintenance contracts, and all amendments, modifications
and/or assignments thereof, affecting the Premises or the operation thereof, all
of which are listed on Exhibits “1(C)”, “1(D)” and “1(F)”.
“Fixtures” shall mean all equipment, fixtures and appliances of whatever nature
which are (i) affixed to the Land or Improvements and (ii) owned by Seller.
“Hazardous Materials” means (a) those substances included within the definitions
of any one or more of the terms “hazardous materials,” “hazardous wastes,”
“hazardous substances,” industrial wastes,” and “toxic pollutants,” as such
terms are defined under the Relevant Environmental Laws, or any of them, (b)
petroleum and petroleum products, including, without limitation, crude oil and
any fractions thereof, (c) natural gas, synthetic gas and any mixtures thereof,
(d) asbestos and or any material which contains any hydrated mineral silicate,
including, without limitation, chrysotile, amosite, crocidolite, tremolite,
anthophylite and/or actinolite, whether friable or non-friable (collectively,
“Asbestos”), (e) polychlorinated biphenyl (“PCBs”) or PCB-containing materials
or fluids, (f) radon, (g) any other hazardous or radioactive substance,
material, pollutant, contaminant or waste, (h) any Pathogen (as hereinafter
defined), and (i) any other substance with respect to which any Relevant
Environmental Law or governmental authority requires environmental
investigation, monitoring or remediation.
“Improvements” shall mean the improvements on the Land, including without
limitation the Building.
“Land” shall mean the land described on Exhibit “1(A)” and situated in the
Borough of Manhattan, City, County and State of New York, and designated as
Block 787, Lot 72 in the Borough of Manhattan on the Tax Map of the City of New
York, State of New York.
“Leases” (each individually, a “Lease”) shall mean the leases, tenancies,
concessions, licenses and occupancies, and all amendments, modifications and/or
assignments thereof, affecting the Premises, all of which are as listed on
Exhibit “1(B)”, as the same may be

-2-
18848190v.10

--------------------------------------------------------------------------------




amended, modified or extended from time to time in accordance with the terms of
this Agreement, or entered into between the date hereof and the Closing Date (as
hereinafter defined) in accordance with the terms and conditions of Article 20
hereof, as well as all lease guaranties, if any, delivered in connection
therewith.
“New Contracts” shall mean all management, service, telecommunications,
information service and maintenance contracts and collective bargaining and
other union agreements affecting the Premises or the operation thereof which are
entered into by Seller after the date hereof subject to the applicable
provisions of this Agreement.
“Pathogen” shall mean any pathogen, toxin or other biological agent or
condition, including but not limited to, any fungus, mold, mycotoxin or
microbial volatile organic compound.
“Personal Property” shall mean the aggregate of the following:
(i)All site plans, architectural renderings, plans and specifications,
engineering plans, as-built drawings, floor plans and other similar plans or
diagrams, if any, which (a) relate to the Real Property and (b) are in Seller’s
possession or control;
(i)    Seller’s right, title and interest, if any, in all licenses, permits,
permit applications and warranties, guaranties, indemnities and bonds which (a)
relate to the Real Property and (b) are assignable by Seller to Purchaser,
without penalty;
(ii)    All equipment, appliances, tools, machinery, supplies, building
materials and other similar personal property which is (a) owned by Seller as of
the date of this Agreement and (b) attached to, appurtenant to or located in the
Improvements and/or used in the day-to-day operation or maintenance of the
Improvements, but expressly excluding the Fixtures and any and all personal
property owned by any property manager, tenants in possession, public or private
utilities licensees or contractors. Seller shall not transfer to any third party
or remove any Personal Property from the Premises after the date hereof, except
for repair or replacement thereof and except in the case of the termination of
this Agreement. Notwithstanding the foregoing, “Personal Property” expressly
excludes, and Seller shall not be required to convey, and Purchaser shall not be
entitled to receive, any items containing the logo of Seller or any of Seller’s
affiliates, or any computer programs, software and documentation thereof,
electronic data processing systems, program specifications, source codes, logs,
input data and report layouts and forms, record file layouts, diagrams,
functional specifications and variable descriptions, flow charts and other
related materials (collectively, “Operational Systems”);
(iii)    All non-exclusive trademarks, logos and trade names (if any) used or
useful in connection with the Real Property, but only to the extent that the
same are not trademarks or trade names of Seller or any of Seller’s affiliated
companies; and
(iv)    All rights, privileges, easements and appurtenances to the Land and the
Building, if any, including, without limitation, all of Seller’s right, title
and interest in and to all operating agreements, reciprocal easement agreements,
mineral and water rights and all easements,

-3-
18848190v.10

--------------------------------------------------------------------------------




rights-of-way, air rights, development rights and other appurtenances used or
connected with the beneficial use or enjoyment of the Land and the Building.
“Premises” shall mean the aggregate of the Real Property and the Personal
Property.
“Purchaser Representatives” shall mean Purchaser’s designees, agents, employees,
consultants, appraisers, engineers, contractors and prospective lenders.
“Real Property” shall mean the fee estate of Seller in and to the aggregate of
the Land, the Building, the Fixtures, Seller’s right, title and interest, if
any, in the streets, roads, lands and alleys in front of and adjacent to the
Land, and the hereditaments and appurtenances to the Improvements and the Land,
including without limitation all easements, rights-of-way, air rights and other
similar interests appertaining to the Land or the Building.
“Relevant Environmental Laws” shall mean any and all laws, rules, regulations,
statutes, orders and directives, whether federal, state or local, applicable to
the Premises or any part thereof now or hereinafter in effect, in each case as
amended or supplemented from time to time including, without limitation all
applicable judicial or administrative orders, applicable consent decrees and
binding judgments relating to the regulation and protection of human health,
safety, the environment and natural resources (including, without limitation,
ambient air, surface, water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation), including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (49 U.S.C. §6901 et seq.), the Hazardous Material
Transportation Act, as amended (49 U.S.C. §§ 1801 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §§ 136 et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S. §§ 6901
et seq.), the Toxic Substance Control Act, as amended (15 U.S.C. §§ 2601 et
seq.), the Clean Air Act, as amended (42 U.S.C. §§ 7401 et seq.), the Federal
Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et seq.) the
Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651 et seq.), the
Safe Drinking Water Act, as amended (42 U.S. C. §§ 300f et seq.), Environmental
Protection Agency regulations pertaining to Asbestos (including, without
limitation, 40 C.F.R. Part 61, Subpart M, the United States Environmental
Protection Agency Guidelines on Mold Remediation in Schools and Commercial
Buildings, the United States Occupational Safety and Health Administration
regulations pertaining to Asbestos including, without limitation, 29 C.F.R.
Section 1910.1001 and 1926.58), and any state or local counterpart or equivalent
of any of the foregoing, and any related federal, state or local transfer of
ownership notification or approval statutes. The foregoing, with respect to the
environmental condition of the Premises and any adjacent property, and any
activities conducted on or at the Premises, including by way of example and not
limitation: (i) Hazardous Materials; (ii) air emissions, water discharges, noise
emissions and any other environmental, health or safety matter; (iii) the
existence of any underground storage tanks that contained or contain Hazardous
Materials; and (vi) the existence of pcb contained electrical equipment.
“Security Deposits” (each individually, a “Security Deposit”) shall mean all
security deposits and/or letters of credit actually held by Seller under Leases
as of the date hereof as listed on Exhibit “16(A)(xiii)” as same may be drawn
down, applied and/or retained after the date hereof in accordance with both the
applicable Lease and the terms of this Agreement.

-4-
18848190v.10

--------------------------------------------------------------------------------




“Surviving Contracts” shall mean Existing Contracts and New Contracts which are
in effect as of the Closing.
“Telecommunications Contracts” shall mean the telecommunications and information
service contracts and licenses affecting the Premises or the operation thereof
which are listed on Exhibit “1(D)”.
“Tenants” (each individually, a “Tenant”) shall mean the current tenants under
the Leases.
“Title Insurer” shall mean Kensington Vanguard National Land Services.
“Union Agreement” shall mean the collective bargaining agreements identified in
Exhibit “1(F)” with respect to the Union Employees (hereinafter defined).
2.
Sale-Purchase.

In consideration of, and upon and subject to, the mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the mutual receipt and legal sufficiency of which is hereby
acknowledged, Seller agrees to sell and convey all of Seller’s right, title and
interest in and to the Premises, the Leases and the Surviving Contracts (as
hereinafter defined) to Purchaser, and Purchaser agrees to purchase the
Premises, and all of Seller’s rights in and to the Leases and the Surviving
Contracts from Seller. Seller and Purchaser agree that no portion of the
Purchase Price (as hereinafter defined) is attributable to the Personal Property
included in this sale.
3.
Purchase Price.

The purchase price for the Premises (the “Purchase Price”) is Two Hundred
Fifty-Three Million and 00/100 Dollars ($253,000,000.00), payable as follows:
(i) Twenty-Five Million Three Hundred Thousand and 00/100 Dollars
($25,300,000.00) (the “Deposit”) within one (1) business day following the date
hereof to Escrow Agent, by federal funds, wire transfer of immediately available
federal funds to an account designated by Escrow Agent, to be held by Escrow
Agent pursuant to and in accordance with the provisions of Article 19 of this
Agreement; and (ii) subject to the apportionments and other credits provided for
in this Agreement, the balance of the Purchase Price on the Closing Date by
federal funds or wire transfer of immediately available federal funds to an
account or accounts designated by Seller. Seller and Purchaser agree that
one-half of the interest earned on the Deposit shall be credited to the Purchase
Price upon the Closing and the balance of the interest on the Deposit shall,
upon the Closing, be and remain the property of Seller, and shall not be
credited against the Purchase Price. Failure by Purchaser to deliver the Deposit
to Escrow Agent as provided above within one (1) business day following the date
hereof shall render this Agreement void ab initio.

-5-
18848190v.10

--------------------------------------------------------------------------------




4.
Condition of Title.

A.    The Premises shall be sold, and title thereto conveyed, subject only to
(collectively, the “Permitted Exceptions”):
(i)    The matters set forth on Exhibit “4(A)(i)”;
(ii)    The Leases and the rights of Tenants;
(iii)    All Violations (hereinafter defined); except that Seller shall tender
payment at Closing to Title Insurer to pay to the appropriate governmental
agency any and all fines, fees, penalties, and interest imposed with respect to
such Violations through the Closing Date.
(iv)    All present and future zoning, building, land use, environmental and
other laws, ordinances, codes, restrictions, rules and regulations or other
legal requirements of all governmental authorities having jurisdiction with
respect to the Premises, including, without limitation, landmark designations
and all zoning variances and special exceptions, if any;
(v)    Liens, encumbrances, violations and defects (including, without
limitation, any mechanics and/or materialmen’s lien or any judgment arising as a
result thereof), removal of which is an obligation of a Tenant;
(vi)    All presently existing and future liens for unpaid real estate taxes and
water and sewer charges not due and payable as of the date of the Closing,
subject to adjustment as hereinbelow provided;
(vii)    All covenants, restrictions and rights and all easements and agreements
for the erection and/or maintenance of water, gas, steam, electric, telephone,
sewer or other utility pipelines, poles, wires, conduits or other like
facilities, and appurtenances thereto, over, across and under the Premises which
are either (a) presently existing or (b) granted to a public utility in the
ordinary course, provided that the same shall not have a material adverse effect
on the use of the Premises for its current use;
(viii)    Statement of facts shown on the survey, dated August 16, 1957,
prepared by Charles J. Dearing, as updated on June 6, 2013 by visual examination
by Earl A. Lovell – S.P. Belcher, Inc. and any additional facts which would be
shown on or by an accurate current survey of the Premises, provided that such
additional facts shall not have a material adverse effect on the use of the
Premises for its current use;
(ix)    The Surviving Contracts;
(x)    Consents by any former owner of the Land for the erection of any
structure or structures on, under or above any street or streets on which the
Land may abut;

-6-
18848190v.10

--------------------------------------------------------------------------------




(xi)    Possible encroachments and/or projections of stoop areas, roof cornices,
window trims, vent pipes, cellar doors, steps, columns and column bases, flue
pipes, signs, piers, lintels, window sills, fire escapes, satellite dishes,
protective netting, sidewalk sheds, ledges, fences, coping walls (including
retaining walls and yard walls), air conditioners and the like, if any, on,
under or above any street or highway, the Building, or any adjoining property,
provided that the same shall not have a material adverse effect on the use of
the Property for its current use;
(xii)    Variations between tax lot lines and lines of record title;
(xiii)    Standard exclusions from coverage contained in the form of title
policy or “marked-up” title commitment employed by the Title Insurer;
(xiv)    Any financing statements, chattel mortgages, encumbrances or mechanics’
or other liens entered into by, or arising from, any financing statements filed
on a day more than five (5) years prior to the Closing and any financing
statements, chattel mortgages, encumbrances or mechanics’ or other liens filed
against property no longer contained in the Premises, provided that the Title
Insurer shall remove them as exceptions from the title insurance policy to be
issued to Purchaser at Closing or shall affirmatively insure over them at
regular rates;
(xv)    Any lien or encumbrance arising out of the acts or omissions of
Purchaser;
(xvi)    Subject to the terms of this Agreement, any other matter which the
Title Insurer may raise as an exception to title, provided the Title Insurer
will either omit or affirmatively insure against collection or enforcement of
same out of the Premises and/or that no prohibition of present use or
maintenance of the Premises will result therefrom, as may be applicable;
(xvii)    Any encumbrance that will be extinguished upon conveyance of the
Property to Purchaser, provided that the Title Insurer shall remove them as
exceptions from the title insurance policy to be issued to Purchaser at Closing
or shall affirmatively insure over them; and
(xviii)    any other matter which, pursuant to the terms of this Agreement, is a
permitted condition of the transaction contemplated by this Agreement.
B.    Title to the Premises shall be such title as the Title Insurer shall be
prepared to insure, subject to the Permitted Exceptions and the provisions of
Article 13 hereof.
5.
Closing.

The “Closing” shall mean the consummation of each of the actions set forth in
Article 8 of this Agreement, or the waiver in writing of such action by the
party in whose favor such action is intended, and the satisfaction of each
condition precedent to the Closing set forth in Article 9 and elsewhere in this
Agreement, or the waiver in writing of such condition precedent by the party
intended to be benefited thereby. The Closing shall be consummated on March 27,
2015 (TIME BEING OF THE ESSENCE) at 10:00 a.m., with the Purchase Price to be
received by 4:00 p.m., to be deemed paid as of such date (Eastern Standard Time)
in escrow through Escrow Agent, at its

-7-
18848190v.10

--------------------------------------------------------------------------------




office located at 39 West 37th Street, 7th Floor, New York, New York 10018.
Neither party hereto shall be required to be present at the Closing, unless
otherwise agreed to by the parties hereto. Purchaser and Seller agree to cause
all documents and deliverables required to be delivered by the parties
hereunder, and by any necessary third parties, to be delivered to Escrow Agent
at its New York City office address on or prior to 1:00 p.m. (Eastern Standard
Time) on March 27, 2015 (“Initial Closing Date”; the Initial Closing Date, as
same may be extended or adjourned in accordance with this Agreement, is
hereinafter referred to as the “Closing Date”). Purchaser shall have the right
to accelerate the Initial Closing Date upon ten (10) business days prior written
notice to Seller; provided that such accelerated Closing Date shall not be
earlier than February 27, 2015 and all conditions precedent to both Purchaser’s
and Seller’s respective obligations to close under this Agreement shall have
been satisfied (or waived in writing) (but failure to close on such accelerated
Closing Date shall not constitute a default by Seller under this Agreement).
TIME IS OF THE ESSENCE with respect to Purchaser’s and Seller’s obligation to
close on or before the Initial Closing Date, subject to Seller’s right to
adjourn the Closing as permitted under this Agreement which adjourned date shall
be TIME OF THE ESSENCE with respect to Purchaser’s and Seller’s obligation to
close on such date.
6.
Violations.

The Premises are sold, and Purchaser shall accept same, subject to any and all
violations of law, rules, regulations, ordinances, orders or requirements noted
in or issued by any Federal, state, county, municipal or other department or
governmental agency having jurisdiction against or affecting the Premises
whenever noted or issued (collectively, “Violations”) and any conditions which
could give rise to any Violations. Other than tendering payment to the Title
Insurer at Closing in order to pay the appropriate governmental agency all
fines, fees, penalties, and interest imposed with respect to the Violations
through the Closing Date, Seller shall have no obligation to cure or remove any
Violations.
7.
Apportionments.

A.    The following shall be apportioned between Seller and Purchaser at the
Closing with respect to the Premises as of 11:59 p.m. of the day immediately
preceding the Closing Date, and the net amount thereof either shall be paid by
Purchaser to Seller or credited to Purchaser, as the case may be, at the
Closing:
(i)    Real property taxes and assessments (or installments thereof), payments
required to be made to any business improvement district (“BID taxes”) and vault
charges, except those required pursuant to Leases to be paid directly to the
entity imposing same;
(ii)    Water rates and charges, except those required pursuant to Leases to be
paid directly to the entity imposing same;
(iii)    Sewer taxes and rents, except those required pursuant to Leases to be
paid directly to the entity imposing same;

-8-
18848190v.10

--------------------------------------------------------------------------------




(iv)    All other operating expenses with respect to the Property, including,
but not limited to, salaries, vacation pay, sick pay, health, welfare, employer
contributions, and pension and other benefits of the Union Employee(s) (as
hereinafter defined), provided Seller shall provide appropriate backup for such
items; Seller shall not be charged with termination pay arising by reason of
Purchaser's termination of the Union Employee(s) or failure to hire any Union
Employee, at or subsequent to the Closing, and Purchaser shall be fully liable
for any such termination pay. If personnel engaged at the Property are in the
employ of an agent or contractor (including any cleaning company engaged at the
Property), then such adjustment or proration shall be made as appropriate with
the agent to reach the same economic result as if in the direct employ of Seller
but Purchaser shall not be required to hire such non-union employees;
(v)    Permit, license and inspection fees, if any, on the basis of the fiscal
year for which levied, if the rights with respect thereto are transferred to
Purchaser;
(vi)    Fuel, if any, at the cost per gallon most recently charged to Seller,
based on the supplier’s measurements thereof, plus sales taxes thereon, which
measurements shall be given by Seller to Purchaser as close to the Closing Date
as is reasonably practicable, and which, absent manifest error, shall be
conclusive and binding on the Seller and Purchaser;
(vii)    Deposits on account with any utility company servicing the Premises to
the extent transferred to (and assumed by) Purchaser shall not be apportioned,
but Seller shall receive a credit in the full amount thereof (including accrued
interest thereon, if any);
(viii)    Rents (as hereinafter defined), if, as and when collected, in
accordance with Section 7(F) hereof;
(ix)    Leasing Costs, if any, in accordance with Section 20(B) hereof;
(x)    Payments due under any Surviving Contracts;
(xi)    Purchaser shall receive a credit against the Purchase Price in an amount
equal to the prepaid rents received by Seller in connection with the Leases
covering any period after the Closing Date
(xii)    [Reserved];
(xiii)    All other items customarily apportioned in connection with the sale of
similar properties similarly located. Notwithstanding the foregoing, Purchaser
shall not receive any offset or credit for free rent noted in any lease.
B.    Apportionment of real property taxes, BID taxes, water rates and charges,
sewer taxes and rents and vault charges shall be made on the basis of the fiscal
year for which assessed. If the Closing Date shall occur before the real
property tax rate, BID taxes, water rates or charges, sewer taxes or rents or
vault charges are fixed, apportionment for any item not yet fixed shall be made
on the basis of the real property tax rate, BID taxes, water rates and charges,
sewer taxes and rents or vault charges, as applicable, for the preceding year
applied to the latest assessed valuation.

-9-
18848190v.10

--------------------------------------------------------------------------------




After the real property taxes, BID taxes, water rates and charges, sewer taxes
and rents and vault charges are finally fixed, Seller and Purchaser shall make a
recalculation of the apportionment of same after the Closing, and Seller or
Purchaser, as the case may be, shall make an appropriate payment to the other
based upon such recalculation.
C.    The amount of any of the unpaid taxes, assessments, water charges, sewer
rents and vault charges which Seller is obligated to pay and discharge, with
interest and penalties thereon (if any) to the Closing Date may, at Seller’s
option, be allowed to Purchaser out of the balance of the Purchase Price,
provided that official bills therefor with interest and penalties thereon (if
any) are furnished by Seller at the Closing and provided that Title Insurer will
omit same as exceptions from, or insure against collection from the Premises in,
Purchaser’s title insurance policy, at no additional cost or expense to
Purchaser.
D.    If any refund of real property taxes, BID taxes, water rates or charges,
sewer taxes or rents or vault charges is made after the Closing Date covering a
period prior to the Closing Date, the same shall be applied first to the
reasonable out-of-pocket costs incurred in obtaining same (including reasonable
attorneys’ fees, accounting fees, consultant fees and filing fees) and the
balance, if any, of such refund shall, to the extent received by Purchaser, be
paid to Seller (for the period prior to the Closing Date) and to the extent
received by Seller, be paid to Purchaser (for the period commencing with the
Closing Date). Any payment to Seller or Purchaser pursuant to the immediately
preceding sentence shall be net of any amount payable to a Tenant in accordance
with its Lease (which payment to such Tenant shall be made promptly by the
Purchaser or Seller, as applicable, after such refund is made). Each of
Purchaser and Seller hereby agrees to indemnify and hold harmless the other as
to any refund payment paid by it to the other for a Tenant.
E.    If there are meters measuring water consumption or sewer usage at the
Premises, Seller shall obtain readings to a date not more than thirty (30) days
prior to the Closing Date. If such readings are not obtained, water rates and
charges and sewer taxes and rents, if any, shall be apportioned based upon the
last actual meter readings, subject to reapportionment when readings for the
relevant period are obtained after the Closing Date. If any of the Tenants pay
electric based on a submeter for their electric consumption, then the Seller
shall cause any such submeter to be read as close as possible to the Closing
Date and upon completion of such reading, the Seller shall bill each such Tenant
electric charges, based on such reading. At the Closing, the Seller shall
provide the Purchaser with documentation as to any such readings and billings
for submetered electric charges.
F.    To the extent that Seller or Purchaser receives Rents after the Closing
Date, the same shall be held in trust by Seller or Purchaser, as the case may
be, and shall be applied in the order of priority set forth in this Section
7(F).
(i)    The following terms shall be as defined herein: “Base Rents”: fixed rent,
and other amounts of a fixed nature (which may include, without limitation,
electric inclusion and supplemental water, HVAC and condenser water charges paid
or payable by Tenants; “Overage Rents”: a percentage of the Tenant’s business
during a specified annual or other period (sometimes referred to as “percentage
rent”), so-called “escalation rent”, and additional rent based upon increases in
or otherwise attributable to real estate and BID taxes, operating expenses,
utility costs,

-10-
18848190v.10

--------------------------------------------------------------------------------




a cost of living index or porter’s wages or otherwise, but which shall in no
event include Reimbursable Payments (as hereinafter defined); “Reimbursable
Payments”: overtime heat, air conditioning or other utilities or services;
freight elevator; electric inclusion and adjustments related to electric usage
(such as rate and/or fuel adjustments and survey); submetered electric;
supplemental water, HVAC, and condenser water charges; services or repairs, and
labor costs associated therewith, to which a Tenant is obligated to reimburse
the landlord under its Lease or for which a Tenant has separately contracted
with Seller or its agent; true-ups on account of escalation and/or additional
rent for years prior to the year in which the Closing occurs; above standard
cleaning; and all other items which are payable to Seller as reimbursement or
payment for above standard or overtime services (but which amounts shall not be
treated as Reimbursable Payments if already included in a Tenant’s Base Rents);
and “Rents”: all amounts due and owing from Tenants, however characterized,
including, without limitation, Base Rents, Overage Rents and Reimbursable
Payments.
(ii)    Base Rents and Overage Rents under the Leases shall be adjusted and
prorated on an as, if and when collected basis. Base Rents and Overage Rents
collected by Purchaser or Seller after the Closing from any Tenant who owes any
such amounts for periods prior to the Closing shall be applied in the following
order, but shall be treated separately for such allocation purposes: (a) first,
in payment of such amounts owed by such Tenant for the month in which the
Closing occurs, (b) second, in payment of such amounts owed by such Tenant for
all periods immediately following the month in which the Closing occurs, (c)
third, in payment of such amounts owed by such Tenant (if any) for any other
period prior to the Closing. Each such amount, less any third party costs of
collection (including reasonable attorneys’ fees and expenses) reasonably
allocable thereto, shall be paid over as provided above, and the party who
receives any such amount shall promptly pay over to the other party any portion
thereof to which it is so entitled.
(iii)    Reimbursable Payments shall not be apportioned or adjusted; to the
extent incurred prior to the Closing Date, Reimbursable Payments incurred prior
to Closing shall belong in their entirety to Seller, and shall be retained by
Seller, and/or paid over to Seller by Purchaser, as applicable, on an as, if and
when collected basis. To the extent a payment is made by a Tenant which is
specifically designated as being on account of one or more Reimbursable Payments
due to Seller, by reference to a charge, invoice number or otherwise, or is of
an amount which is equal to one or more Reimbursable Payments due to Seller,
then same shall be treated as a Reimbursable Payment, and shall be paid over to
Seller promptly upon receipt thereof.
(iv)    Purchaser shall bill Tenants who owe Rents for periods prior to the
Closing on a monthly basis for a period of nine (9) consecutive months following
the Closing and shall use commercially reasonable efforts to collect such past
due Rents (which efforts shall include, but not be limited to, including such
amounts in Purchaser’s invoices and notices for rents due for the period after
Closing, but excluding litigation or otherwise seeking to terminate the Leases)
but Purchaser shall have no liability for the failure to collect any such
amounts. Purchaser shall have no obligation to commence any action or proceeding
to collect any such past due Rents, provided, however, if Purchaser in fact
commences any such action or proceeding, the amount sought shall include all
Rents unpaid for the period prior to the Closing. Notwithstanding the foregoing,
if Purchaser shall fail to collect such past due Rents after such nine (9) month
period, Seller shall have

-11-
18848190v.10

--------------------------------------------------------------------------------




the right to pursue Tenants to collect such delinquencies (including, without
limitation, the prosecution of one or more lawsuits, but Seller shall not be
entitled to pursue an action for eviction); provided, however, that in no event
shall Seller have the right to terminate, or cause the termination of, the Lease
of any such Tenants.
(v)    Purchaser shall (a) promptly render bills to the applicable Tenants for
any Overage Rent in respect of a period that shall have expired prior to the
Closing but which is payable after the Closing, (b) bill Tenants for any such
Overage Rent on a monthly basis for a period of nine (9) consecutive months
thereafter and (c) use commercially reasonable efforts to collect such Overage
Rent (which efforts shall include but not be limited to, including such amounts
in Buyer’s invoices and notices for rents due for the period after the Closing)
but Purchaser shall have no liability for the failure to collect any such
amounts. Notwithstanding the foregoing, if Purchaser shall be unable to collect
such Overage Rent after such nine (9) month period, Seller shall have the right
to pursue Tenants to collect such delinquencies (including, without limitation,
the prosecution of one or more lawsuits but Seller shall not be entitled to
pursue and action for eviction); provided, however, that in no event shall
Seller have the right to terminate, or cause the termination of, the Lease of
any such Tenants. From and after the Closing, Seller shall furnish to Purchaser
calculations of the amounts due from Tenants on account of Overage Rent for
periods prior to the Closing, and such other information relating to the period
prior to the Closing as is reasonably necessary for the billing of any such
Overage Rent. Purchaser shall bill Tenants for Overage Rent for periods prior to
the Closing in accordance with and on the basis of such information furnished by
Seller. Purchaser shall deliver to Seller, concurrently with the delivery to
Tenants, copies of all statements relating to Overage Rent for periods prior to
the Closing Date.
(vi)    Overage Rent for the calendar year in which the Closing occurs shall be
apportioned between Seller and Purchaser using a percentage derived by dividing
the total operating expenses incurred for those operating expenses which are
used by Seller in determining the operating expense pool for the calendar year
in question over each parties’ actual expenses incurred for such operating
expenses. Seller shall be entitled to receive the proportion of such Overage
Rent (less a like portion of any out-of-pocket costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in the collection of such
Overage Rent) that the portion of such period occurring prior to the Closing
bears to the entire such period, and Purchaser shall be entitled to receive the
proportion of such Overage Rent (less a like portion of any out-of-pocket costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in the
collection of such Overage Rent) that the portion of such period from and after
the Closing bears to the entire such period. If, prior to the Closing, Seller
shall receive any installment of Overage Rent attributable to Overage Rent for
periods from and after the Closing, such sum shall be apportioned at the
Closing. If, after the Closing, Purchaser shall receive any installment of
Overage Rent attributable to Overage Rent for periods prior to the Closing, such
sum (less any out-of-pocket costs and expenses (including reasonable counsel
fees) incurred by Purchaser in the collection of such Overage Rent) shall be
paid by Purchaser to Seller promptly after Purchaser receives payment thereof.
(vii)    To the extent that any payment on account of Overage Rent is required
to be paid periodically by Tenants for any calendar year (or, if applicable, any
lease year or any other applicable accounting period), and at the end of such
calendar year (or lease year or other

-12-
18848190v.10

--------------------------------------------------------------------------------




applicable accounting period, as the case may be) such estimated amounts are to
be recalculated based upon the actual expenses, taxes or other relevant factors
for that calendar year (or lease year or other applicable accounting period, as
the case may be), then Purchaser agrees to so recalculate same, subject to
Seller’s review and reasonable approval of such recalculation, and to bill such
Tenants for all amounts due from such Tenants on account therefor, within
nine (9) months after the end of such calendar year (or lease year or other
applicable accounting period, as the case may be). At the time(s) of final
calculation and collection from (or refund to) each Tenant of the amounts in
reconciliation of actual Overage Rent, there shall be a re-proration between
Seller and Purchaser in accordance with this Agreement and Seller and Purchaser
shall each be entitled to (or responsible for, as the case may be) the amounts
attributable to such party’s period of ownership of the Premises, provided that
Seller shall have no liability for amounts due to Tenants if Purchaser shall
have failed to obtain Seller’s prior approval of any such recalculation.
Purchaser shall indemnify and hold Seller harmless from any and all losses,
costs, damages, liens, claims, counterclaims, liabilities and expenses
(including, but not limited to, reasonable attorneys’ fees, court costs and
disbursements) incurred by Seller as the result of Purchaser failing to pay over
to any Tenant any amount paid by Seller to Purchaser on account of Overage Rent.
The Seller, on or prior to the Closing, shall complete the reconciliations with
the Tenants for Overage Rent for calendar year 2014 and all prior years and to
the extent any such Tenant overpaid such Overage Rent, the Seller shall, on or
prior to the Closing, refund any such overpayment of Overage Rent to each such
applicable Tenant. At the Closing, the Seller shall provide documentation to
Purchaser as to the completion of such reconciliations. Seller hereby agrees to
indemnify and hold Purchaser harmless from any and all losses, costs, damages,
liens, claims, counterclaims, liabilities and expenses (including, but not
limited to, reasonable attorneys’ fees, court costs and disbursements) incurred
by Purchaser as a result of the Seller’s failure to refund any overpayment of
Overage Rent due by the Seller to any Tenant for any time period prior to the
Closing.
(viii)    Until such time as all amounts required to be paid to Seller by
Purchaser pursuant to this Section 7(F) shall have been paid in full to the
extent the Purchaser collects any arrears in Base Rents and/or Overage Rent owed
to the Seller, Purchaser shall furnish to Seller a reasonably detailed monthly
accounting of cash receipts from Tenants (accompanied by aged receivable
reports) with a reasonably detailed accounting of amounts allocable to Seller
pursuant to this Agreement, which accounting shall be delivered to Seller for
each such applicable month, within twenty (20) days after the end thereof.
Seller and Purchaser and their representatives shall each have the right from
time to time for a period of one (1) year following the Closing, on prior notice
to the other party, during ordinary business hours on business days, to review
each other’s rental records with respect to the Premises to ascertain the
accuracy of any such accountings during the Seller’s and Purchaser’s respective
periods of ownership for the Premises.
G.    If any adjustment or apportionment is miscalculated at the Closing, or the
complete and final information necessary for any adjustment is unavailable at
the Closing, the affected adjustment shall be calculated after the Closing. The
provisions of this Article 7 shall survive the Closing Date for a period of one
(1) year.

-13-
18848190v.10

--------------------------------------------------------------------------------




8.
Closing Deliveries.

A.    At the Closing, Seller shall deliver to Purchaser, executed and
acknowledged, as applicable:
(i)    A bargain and sale deed without covenants against grantor’s acts,
sufficient to convey fee title to the Land and Improvements subject to and in
accordance with the provisions of this Agreement, in the form attached hereto as
Exhibit “8(A)(i)”, and made a part hereof (the “Deed”);
(ii)    A general bill of sale for the Personal Property, in the form of Exhibit
“8(A)(ii)”, conveying, lien free (other than Permitted Exceptions) and as more
particularly set forth therein, to Purchaser all of Seller’s right, title and
interest in and to the Personal Property;
(iii)    An assignment and assumption, in the form of Exhibit “8(A)(iii)”, which
provides for, as more particularly set forth therein, the assignment by Seller
of all of Seller’s right, title and interest as landlord in and to the Leases,
all guaranties delivered in connection therewith and all security deposits
thereunder, and the assumption by Purchaser of all of Seller’s obligations as
landlord under the Leases arising from and after the Closing Date (the
“Assignment of Leases”);
(iv)    An assignment and assumption, in the form of Exhibit “8(A)(iv)”, which
provides for, as more particularly set forth therein, the assignment by Seller
of all of Seller’s right, title and interest in and to all of the Surviving
Contracts and Brokerage Agreements and the assumption by Purchaser of all of
Seller’s obligations under such Surviving Contracts and Brokerage Agreements
arising from and after the Closing Date (the “Assignment of Contracts”);
(v)    (vi) The cash Security Deposits under Leases then in effect and then
actually held by Seller (together with accrued interest thereon, if any, less
Seller’s proportionate share of administrative fees, if any) by payment of the
aggregate amount thereof to Purchaser or a credit to Purchaser against the
Purchase Price, at Seller’s option.
(a)    If one or more Security Deposit is wholly or partially comprised of a
letter of credit (collectively, the “Letters of Credit”), Seller shall use
commercially reasonable efforts to transfer the Letters of Credit to Purchaser
as of the Closing Date, the cost and expense of which Purchaser shall pay, and
on the Closing Date Seller shall deliver to Purchaser all original Letters of
Credit, with all amendments thereto, actually held by Seller. As to those
Letters of Credits which are not transferred to Purchaser at Closing
(collectively, the “Non-Transferable Letters of Credit”), Seller shall execute
at Closing the documentation necessary to cause the transfer or re-issuance of
the Non-Transferable Letters of Credit and Seller and Purchaser shall reasonably
cooperate with each other on the Closing Date and following the Closing so as to
effectuate the transfer of same to Purchaser and cause Purchaser to be the
beneficiary thereunder or to obtain a replacement letter of credit showing
Purchaser as the beneficiary thereunder. Until the Non-Transferable Letters of
Credit shall be transferred to Purchaser or replaced, as aforesaid, Purchaser
shall hold the same, but upon request may deliver the same to Seller (if
necessary), who shall then draw upon the same and deliver the proceeds to
Purchaser or return the same to the applicable Tenant, in each case upon
Purchaser’s written instruction. Seller shall also deliver to

-14-
18848190v.10

--------------------------------------------------------------------------------




Purchaser at Closing such documentation, including, without limitation, sight
drafts executed in blank, as Purchaser shall reasonably require in connection
with drawing under the Non-Transferable Letters of Credit in Seller’s name.
Purchaser shall indemnify and hold Seller harmless from any and all losses,
costs, damages, liens, claims, counterclaims, liabilities and expenses
(including, but not limited to, reasonable attorneys’ fees, court costs and
disbursements) incurred by Seller as the result of Seller taking any steps
pursuant to a request of Purchaser, including drawing, or seeking to draw, on
any Tenant’s Security Deposit. The provisions of this Section 8(A)(v)(b) shall
survive the Closing;
(vii)    Executed original counterparts of all Leases, guaranties of Leases and
Surviving Contracts, or copies thereof to the extent executed original
counterparts are not in Seller’s possession or control, all of which shall be
certified by Seller as true and correct to Seller’s Actual Knowledge, subject to
the limitations set forth in Section 16(C) of this Agreement;
(viii)    A certification of non-foreign status, in form required by Internal
Revenue Code Section 1445 and the regulations issued thereunder;
(ix)    Notice letters to the Tenants, in the form of Exhibit “8(A)(viii)” (the
“Notice Letters”), to be prepared by Purchaser;
(x)    Notice letters to contractors under Surviving Contracts, in the form of
Exhibit “8(A)(ix)” (the “Contractor Letters”), to be prepared by Purchaser;
(xi)    The Tenant Estoppels (as hereinafter defined), including any applicable
Seller Estoppel (as hereinafter defined) required to be delivered under
Article 10 hereof;
(xii)    A Real Property Transfer Tax Return with respect to the New York City
Real Property Transfer Tax (the “RPT Form”);
(xiii)    A New York State Real Estate Transfer Tax Return and Credit Line
Mortgage Certificate with respect to the New York State Real Estate Transfer Tax
(the “Form TP-584”);
(xiv)    A New York State Real Property Transfer Report Form RP-5217 NYC (the
“RP-5217”);
(xv)    A Department of Housing Preservation and Development Affidavit in Lieu
of Registration Statement (the “Non-Multiple Dwelling Affidavit”);
(xvi)    Evidence of authority, good standing (if applicable) and due
authorization of Seller to enter into the within transaction and to perform all
of its obligations hereunder, including, without limitation, the execution and
delivery of all of the closing documents required by this Agreement, and setting
forth such additional facts, if any, as may be needed to show that the
transaction is duly authorized and is in conformity with Seller’s organizational
documents and applicable laws and to enable Title Insurer to omit all exceptions
regarding Seller’s standing, authority and authorization;

-15-
18848190v.10

--------------------------------------------------------------------------------




(xvii)    An assignment and assumption agreement with respect to the Union
Agreement and Union Employees in the form of Exhibit “8(A)(xvi)” (the
“Assumption of Union Agreement”), which shall be assumed by Purchaser or as
Purchaser shall direct as provided in Section 27; provided, however, so long as
Purchaser assumes the two Master Services Agreements with Core Industries and
Pritchard Industries identified on Exhibit “1(C)” as part of the Assignment of
Contracts, then the obligation to execute the Assumption of Union Agreement
shall be waived by both Purchaser and Seller;
(xviii)    To the extent not available as a matter of public record and in
Seller’s possession or control (a) those transferable licenses and permits,
authorizations and approvals pertaining to the Premises which are not posted at
the Premises and (b) all transferable guarantees and warranties which Seller has
received in connection with any work or services performed or equipment
installed during Seller’s period of ownership at the Premises;
(xix)    Documentation as reasonably required by the Purchaser to calculate the
Overage Rent due and owing after the Closing;
(xx)    A title affidavit in substantially the form attached hereto as Exhibit
“8(A)(xix)” (the “Title Affidavit”);
(xxi)    A closing statement (the “Closing Statement”);
(xxii)    Evidence of Seller’s termination of any existing management and/or
leasing agency agreements pertaining to the Premises;
(xxiii)    An updated rent roll, arrears report and schedule of security
deposits and letters of credit, certified to Seller’s Actual Knowledge to be
true and correct in all material respects, subject to the limitations set forth
in Section 16(C) of this Agreement;
(xxiv)    A certificate from Seller, certifying to Purchaser that all of
Seller’s representations and warranties provided for in Section 16 of this
Agreement are true and correct in all material respects as of the Closing Date,
but subject to the limitations set forth in Sections 9(B) and (C) and 16(C), (D)
and (E) of this Agreement;
(xxv)    A Form 1099-S Statement for Recipient of Proceeds from Real Estate
Transaction;
(xxvi)    All tenant files, to the extent in Seller’s possession or control;
(xxvii)    All keys, security codes, pass cards and like for the Premises, to
the extent in Seller’s possession or control; and
(xxviii)    Such other instruments or documents which by the terms of this
Agreement are to be delivered by Seller at the Closing.
B.    At the Closing, Purchaser shall deliver to Seller, executed and
acknowledged, as applicable:

-16-
18848190v.10

--------------------------------------------------------------------------------




(i)    The balance of the Purchase Price and all other amounts payable by
Purchaser to Seller at the Closing pursuant to this Agreement;
(ii)    The Assignment of Leases;
(iii)    The Assignment of Contracts;
(iv)    The Tenant Notice Letters;
(v)    The Contractor Notice Letters;
(vi)    The RPT Form;
(vii)    The RP-5217;
(viii)    The Form TP-584;
(ix)    The Assumption of Union Agreement (subject to Section 27(B));
(x)    [Reserved];
(xi)    Evidence of authority, good standing (if applicable) and due
authorization of Purchaser to enter into the within transaction and to perform
all of its obligations hereunder, including, without limitation, the execution
and delivery of all of the closing documents required by this Agreement, and
setting forth such additional facts, if any, as may be needed to show that the
transaction is duly authorized and is in conformity with Purchaser’s
organizational documents and applicable laws;
(xii)    An acknowledgement or receipt for each of the Security Deposits paid
over or credited to Purchaser at the Closing;
(xiii)    A certificate from Purchaser, certifying to Seller that all of
Purchaser’s representations and warranties provided for in Section 16(B) of this
Agreement are true and correct in all material respects as of the Closing Date;
(xiv)    The Closing Statement; and
(xv)    Such other instruments or documents which by the terms of this Agreement
are to be delivered by Purchaser at Closing.
C.    The acceptance of the Deed by Purchaser shall be deemed to be full
performance and discharge of any and all obligations on the part of Seller to be
performed pursuant to the provisions of this Agreement, except where such
agreements and obligations are specifically stated to survive.

-17-
18848190v.10

--------------------------------------------------------------------------------




9.
Conditions Precedent.

A.    Seller’s obligations under this Agreement are subject to satisfaction of
the following conditions precedent, which may be waived in whole or in part by
Seller, provided such waiver is in writing and signed by Seller on or before the
Closing Date:
(xvi)    Purchaser shall have paid or tendered payment of the Purchase Price and
paid all other amounts payable by Purchaser pursuant to the terms hereof;
(xvii)    Purchaser shall have delivered to or for the benefit of Seller, on or
before the Closing Date, all of the documents and items required to be delivered
by Purchaser pursuant to Article 8 hereof and Purchaser shall have performed in
all material respects all of its other obligations hereunder to be performed on
or before the Closing Date; and
(xviii)    All of Purchaser’s representations and warranties made in this
Agreement shall be true and correct in all material respects as of the date
hereof and as of the Closing Date as if then made.
B.    Purchaser’s obligations under this Agreement are subject to the
satisfaction of the following conditions precedent which may be waived in whole
or in part by Purchaser, provided such waiver is in writing and signed by
Purchaser on or before the Closing Date:
(i)    Seller shall have delivered to or for the benefit of Purchaser, on or
before the Closing Date, all of the documents and items required to be delivered
by Seller pursuant to Article 8 hereof and Seller shall have performed in all
material respects all of its obligations hereunder to be performed on or before
the Closing Date; and
(ii)    Subject to the other provisions of this Agreement, all of Seller’s
representations and warranties made in this Agreement shall be true and correct
in all material respects as of the date hereof and as of the Closing Date as if
then made, and shall survive for a period of one-hundred eighty (180) days
following the Closing Date, other than those representations or warranties made
as of a specific date, or with reference to previously dated materials, in which
event such representations and warranties shall be true and correct as of the
date thereof or as of the date of such materials, as applicable. For purposes
hereof, a representation or warranty shall not be deemed to have been breached
if the representation or warranty is not true and correct in all material
respects as of the Closing Date by reason of changed facts or circumstances
arising after the date hereof which did not arise by reason of a breach of any
covenant made by Seller under this Agreement.

-18-
18848190v.10

--------------------------------------------------------------------------------




C.    Notwithstanding anything to the contrary contained in this Agreement, (i)
Seller does not represent or warrant that any Lease will be in force or effect
at Closing, that any Tenant will have performed its obligations under its Lease
or that any Tenant will not be the subject of bankruptcy proceedings and (ii)
the existence of any default by a Tenant, the failure by a Tenant to perform its
obligations under its Lease, the termination of any Lease prior to Closing by
reason of the Tenant’s default (if in accordance with the other provisions of
this Agreement) or the existence of bankruptcy proceedings pertaining to any
Tenant shall not affect Purchaser’s obligations hereunder in any manner or
entitle Purchaser to an abatement of or credit against the Purchase Price or
give rise to any other claim on the part of Purchaser.
D.    Seller shall be entitled to one or more adjournments, not to exceed
sixty (60) days in the aggregate (along with all of Seller’s other adjournments
under this Agreement), of the Closing Date to attempt to satisfy any of the
conditions described in Section 9B above.
10.
Estoppel Certificates.

A.    As soon as reasonably practicable after the date hereof, Seller shall send
to all of the Tenants a request to deliver estoppel certificates (individually,
an “Estoppel” and, collectively, the “Estoppels”). Thereafter, Seller shall use
reasonably diligent efforts to obtain and to deliver to Purchaser Estoppels from
all of the Tenants. Seller shall obtain Estoppels from the following Tenants:
McAloon & Friedman, P.C., General Services Administration, Securities Training
Corporation, Open Kitchen 123 and International Center for the Disabled
(collectively, the “Required Estoppel Tenants”). Each Estoppel shall either (i)
be substantially in the form attached hereto as Exhibit 10 and made a part
hereof, it being agreed that (a) the inclusion of qualifications as to knowledge
or word of similar import, (b) references to a general condition statement such
as “we reserve all rights” or “subject to our audit of ____ years operating
expenses or taxes,” (c) non-material modifications, (d) modifications thereof to
conform the same to Leases or other information delivered or available to
Purchaser prior to the date of the execution of this Agreement shall not cause
in each instance the Estoppel to be non-compliant or (ii) be on such other form
as may be provided by any Tenant, provided that it certifies the matters
contained in Exhibit 10; or (iii) in the event that any Lease provides for the
form or content of an Estoppel that such Tenant shall be required to deliver,
then such Tenant’s estoppel may be in such form or contain only those matters as
an estoppel is required to address pursuant to the related Lease, without giving
effect to any requirement regarding “additional information reasonably requested
by the lessor” or words of similar import. Purchaser acknowledges that the
following NYS tenants use their own estoppel form which Purchaser agrees may be
used in lieu of the form annexed hereto: NYS Department of State, NYS Emergency
Financial Control Board for New York City, NYS Office of Court Administration
and NYS Comptroller’s Office. Each Estoppel, in any of the foregoing forms,
shall be executed and delivered by the Tenant, confirming in all material
respects only such matters as an estoppel is required to address pursuant to the
related Lease, it being understood and agreed that, for the purposes of this
Section 10(A), an estoppel shall fail to confirm the applicable matters in all
material respects if and only if the aggregate adverse economic impact as a
result of all such failures is equal to or exceeds the Floor, as defined in
Section 16(C) herein (Estoppels that do confirm such applicable matters are
referred to herein as the “Confirming Estoppels”). Notwithstanding the
foregoing, Seller shall have no obligation to deliver an Estoppel from any
Tenant which is in default

-19-
18848190v.10

--------------------------------------------------------------------------------




in the payment of fixed rent or other fixed charges under its Lease or subject
to bankruptcy proceedings as of the Closing (or on account of a rejected lease
in bankruptcy), and the Required Percentage shall be reduced in the same
proportion as the square footage of the Tenant then in default or bankruptcy
and/or the rejected lease bears to the rentable square footage leased as of the
date hereof (the “Adjustment Factor”). In the event that Seller is unable to
obtain Confirming Estoppels from Tenants occupying seventy-five percent (75%) of
the leased rentable square footage of the Premises (the “Required Percentage”),
Seller may, at its option, deliver one or more certificates in lieu thereof in
substantially the same form as the form of Estoppel attached hereto as
Exhibit 10 (each, a “Seller Certificate”) with respect to the Leases; provided,
however, that such Seller Certificate is subject to the limitations set forth in
Sections 16(C) and this Section 10(A). In all events, Purchaser shall not be
obligated to accept Seller Certificates in excess of ten percent (10%) of the
leased rentable square footage of the Building or in place of an Estoppel from
the Required Estoppel Tenants. For the sake of clarity, Seller’s obligation at
Closing is to deliver Confirming Estoppels covering at least seventy-five
percent (75%) of the leased rentable square footage of the Premises (of which
ten percent (10%) may be in the form of a Seller Certificate and which must also
include Confirming Estoppels from the Required Estoppel Tenants). Seller’s
liability under each Seller’s Certificate shall expire on the earlier to occur
of (a) the date of delivery to Purchaser of a Confirming Estoppel covering the
amount of square footage covered by the Seller’s Certificate which has been
given, or (b) the date which is one-hundred eighty (180) days after the Closing.
Subject to Section 10(B) below, Seller’s failure to deliver Confirming Estoppels
(or Seller’s Certificates, as applicable) under this Article 10 shall constitute
a failure of a condition to Purchaser’s obligations hereunder and not a default
by Seller, and Purchaser shall not be entitled to specific performance of such
obligation of Seller to deliver such Confirming Estoppels. Claims of any Tenant
set forth in any Estoppel shall not be deemed (alone or in combination with
other matters), to cause such Estoppel not to be a Confirming Estoppel in the
event such claims are based on the (i) facts disclosed in writing or available
to Purchaser prior to Purchaser’s execution of this Agreement, (ii) an assertion
by any Tenant that there are amounts due from Seller to such Tenant allocable to
periods prior to the Closing and which, under the terms of this Agreement,
Seller has agreed to pay (Seller, at its sole option, shall either pay such
amounts to Tenant on or prior to the Closing Date or credit Purchaser at Closing
against the Purchase Price in such amounts, or Seller shall deposit with Escrow
Agent, as escrow agent, such amounts to be held in escrow pursuant to an escrow
agreement reasonably acceptable to Escrow Agent, Seller and Purchaser. Such
escrow agreement shall provide that amounts in escrow shall be released to
Seller in the event a Confirming Estoppel is received within ninety (90) days
after Closing, otherwise it shall be released to Purchaser (provided that if a
credit is given, Seller shall have no liability to such tenant or to Purchaser
with respect to such claim); or (iii) failure of the landlord to keep the
Premises, the building systems or other improvements or equipment in good order
and repair or to make required repairs or improvements thereto (it being agreed
that Seller shall not be obligated to make any such repairs or improvements, and
Purchaser hereby expressly agrees that for all purposes of this Agreement the
obligation to make any such repairs or improvements shall be conclusively deemed
to have arisen or accrued after the Closing).
B.    Following the receipt by Seller of an original Confirming Estoppel from a
Tenant, upon the request of Purchaser, Seller agrees to send such Tenants a form
of SNDA (upon receipt thereof from Purchaser’s lender), which SNDA shall be
among Purchaser, Purchaser’s Lender and

-20-
18848190v.10

--------------------------------------------------------------------------------




such Tenant, in connection with Purchaser’s financing. Notwithstanding the
immediately preceding sentence, it is expressly understood and acknowledged by
Purchaser that this Contract and Purchaser’s obligations hereunder are not
contingent or conditioned upon the execution and return by Tenant of such SNDA
nor entitle Purchaser to a reduction in the Purchase Price.
C.    Seller shall not be required to expend any money, provide financial
accommodations or commence any litigation in connection with obtaining such
Estoppels.
D.    Seller shall be entitled to one or more adjournments, not to exceed sixty
(60) days in the aggregate (along with all of Seller’s other adjournments under
this Agreement), of the Closing Date to obtain Tenant Estoppels.
11.
Cancellation of Contracts.

If Purchaser desires that Seller cancel any Existing Contract, and such Existing
Contract is cancelable without cause upon no more than thirty (30) days’ notice
by Seller or without payment of a cancellation fee or any other consideration
(the “Desired Cancelled Contracts”), Purchaser shall provide Seller with a list
thereof within four (4) business days prior to Closing. Seller shall, on or
before the Closing Date, notify all parties under the Desired Cancelled
Contracts of such cancellation. Purchaser understands and agrees that certain
Desired Cancelled Contracts may remain in effect after the Closing through the
expiration of the contractual termination period thereunder and that Purchaser
shall be responsible for all payments and other obligations under such Desired
Cancelled Contracts accruing after the Closing. Notwithstanding anything to the
contrary contained herein, the existing property management and leasing agency
agreement with East End Realty shall be terminated by Seller as of the Closing
and Seller shall be responsible for all costs and expenses associated therewith.
The “Surviving Contracts” shall mean the New Contracts and the Existing
Contracts, excluding those Desired Cancelled Contracts which have actually been
cancelled with an effective cancellation date on or before the Closing.
12.
Right of Inspection.

A.    Purchaser and Purchaser’s Representatives, prior to the Closing and during
regular business hours, upon at least two (2) business days’ prior written
notice to Seller, may inspect the Premises, provided that (i) Purchaser and
Purchaser’s Representatives shall not communicate with any Tenants or occupants
of the Premises without, in each instance, the prior written consent of Seller,
which consent may be withheld in Seller’s sole discretion; provided, however,
that Purchaser and Purchaser’s Representatives may, through Seller, schedule
meetings during regular business hours with any Tenant on the following
conditions: (a) no such meeting shall be scheduled until the applicable Tenant
has delivered an Estoppel; (b) no such meeting shall occur unless Seller and/or
Seller’s leasing agent is in attendance (for such purposes, Seller agrees to
make its leasing agent available at reasonable times during regular business
hours upon at least two (2) business days prior written notice); and (c) Seller
makes no guaranty or assurance that any Tenant will consent to such a meeting,
(ii) Purchaser and Purchaser’s Representatives shall not perform any invasive
tests with respect to the Premises without the prior written consent of Seller
in each instance, which consent may be withheld in Seller’s sole but reasonable
discretion, (iii) Purchaser shall have no additional rights or remedies under
this Agreement as a result of such inspection(s) or any findings in connection

-21-
18848190v.10

--------------------------------------------------------------------------------




therewith and (iv) Purchaser may exercise such right of access no more than
five (5) times, plus a final inspection prior to the Closing, plus such
additional times as to which Seller may consent in Sellers sole discretion. Any
entry upon the Premises shall be performed in a manner which is not unreasonably
disruptive to Tenants or occupants of the Premises or the normal operation of
the Premises and shall be subject to the rights of any Tenants or occupants of
the Premises. Purchaser and Purchaser’s Representatives shall (i) exercise
reasonable care at all times that Purchaser shall be present upon the Premises,
(ii) at Purchaser’s expense, Purchaser and Purchaser shall cause Purchasers
Representatives to observe and comply with all applicable laws and any
conditions imposed by any insurance policy then in effect with respect to the
Premises and (iii) not engage in any activities which would violate the
provisions of any permit or license pertaining to the Premises. Seller shall
have the right to have a representative of Seller accompany Purchaser and
Purchaser’s Representatives during any such communication or entry upon the
Premises.
B.    Additionally, in conducting any inspection of the Premises or otherwise
accessing the Premises, neither Purchaser nor any of Purchaser’s Representatives
shall (i) contact or have any discussions with any of Seller’s employees, agents
or representatives, or contractors providing services to, the Premises, unless
in each case Purchaser obtains the prior consent of Seller, which may be
withheld in Seller’s sole discretion, it being agreed that all such contacts or
discussions shall, pending any such approval, be directed to Adam Pagoda, or
(ii) damage the Premises. Purchaser agrees to be responsible for the cost of
repairing and restoring any damage or disturbance which Purchaser or Purchaser’s
Representatives shall cause to the Premises incurred by Seller in connection
therewith. All inspection fees, appraisal fees, engineering fees and other costs
and expenses of any kind incurred by Purchaser or Purchaser’s Representatives
relating to such inspection or its other access shall be at the sole expense of
Purchaser. If Closing hereunder shall not occur for any reason whatsoever,
Purchaser shall: (A) at the request of Seller, promptly deliver to Seller, at no
cost to Seller, and without representation or warranty, the originals of all
tests, reports and inspections of the Premises, made and conducted by a third
party for Purchaser or Purchaser’s Representatives or for Purchaser’s benefit
which are in the possession or control of Purchaser, without any representation
or warranty with respect thereto, and (B) promptly return to Seller copies of
all due diligence materials delivered by Seller to Purchaser and shall destroy
all copies of abstracts thereto. Purchaser and Purchaser’s Representatives shall
not be permitted to conduct borings of the Premises or drilling in or on the
Premises, or any other minimally invasive testing in connection with the
preparation of an environmental audit or in connection with any other inspection
of the Premises without the prior written consent of Seller, which shall not be
unreasonably withheld (and, if such consent is given, Purchaser shall be
responsible for the cost of repairing and restoring any damage as aforesaid and
shall reimburse Seller upon demand for any costs incurred by Seller in
connection therewith).
C.    Purchaser hereby agrees to indemnify, defend and hold Seller, its
officers, shareholders, partners, members, directors, employees, attorneys and
agents harmless from and against any and all liability, loss, cost, judgment,
claim, damage or expense (including, without limitation, attorneys’ fees and
expenses), resulting from or arising out of the entry upon the Premises by
Purchaser and its employees, agents, consultants, contractors and advisors. The
foregoing indemnification shall survive the Closing or the termination of this
Agreement.

-22-
18848190v.10

--------------------------------------------------------------------------------




D.    As a condition precedent to entering the Premises in connection with any
inspection, Purchaser shall maintain or cause to be maintained, at Purchaser’s
sole cost and expense, a policy of comprehensive general public liability and
property damage insurance by an insurer or syndicate of insurers reasonably
acceptable to Seller: (a) with a combined single limit of not less than Three
Million Dollars ($3,000,000.00) general liability and Five Million Dollars
($5,000,000.00) excess umbrella liability, or any combination thereof, with a
limit of not less than Eight Million Dollars ($8,000,000.00), (b) insuring
Purchaser, Seller, their respective affiliates, Seller’s lender and any other
person or entity related to Seller or involved with the transaction contemplated
by this Agreement (such additional persons or entities to be designated in
writing by Seller), as additional insureds, against any injuries or damages to
persons or property that may result from or are related to (x) Purchaser’s or
Purchaser’s Representatives entry upon the Premises and (y) any inspection or
other activity conducted thereon by Purchaser or Purchaser’s Representatives and
(c) containing a provision to the effect that insurance provided by Purchaser
hereunder shall be primary and noncontributing with any other insurance
available to Seller. Purchaser shall deliver evidence of such insurance coverage
to Seller prior to the commencement of the first inspection and proof of
continued coverage prior to any subsequent inspection.
E.    Notwithstanding any provision in this Agreement to the contrary, neither
Purchaser nor any of Purchaser’s Representatives shall contact any Federal,
state, county, municipal or other department or governmental agency regarding
the Premises (other than accessing publicly available documents) without
Seller’s prior written consent thereto which consent may be withheld in Seller’s
sole discretion, provided that Title Insurer may order customary searches. In
addition, if Seller’s consent is obtained by Purchaser, Seller shall be entitled
to receive at least five (5) business days prior written notice of the intended
contact and shall be entitled to have a representative present when Purchaser
has any such contact with any governmental official or representative.
13.
Title Insurance.

A.    Title Insurer has issued and delivered to Purchaser and Seller a title
insurance report and commitment dated December 10, 2014 for a fee owner’s title
insurance policy (Title No. 820212(0–NY-CR-KV)B (“Seller’s Title Commitment”).
Purchaser may order a new report (the “Commitment”) from Title Insurer and any
update of the Commitment from Title Insurer. At Closing, Purchaser shall cause
title to the Premises to be insured by the Title Insurer at Purchaser’s sole
cost and expense. Except as otherwise expressly provided in this Agreement,
Seller shall have no obligation to remove any exception to title. Except for the
items identified in Exhibit “4(a)(ii)” (the “Known Title Objections”), Purchaser
unconditionally waives any right to object to any matters set forth in Seller’s
Title Commitment. At Closing, Seller shall deliver and Purchaser shall accept
the Premises subject only to the Permitted Exceptions. If exceptions to title
appear on the Commitment or any update or continuation of the Commitment (each a
“Continuation”) which are not Permitted Exceptions or Required Removal Items,
Purchaser shall notify Seller thereof within the earlier of five (5) business
days after Purchaser receives such Continuation and the last business day prior
to the Closing Date, time being of the essence, and if Seller is unable, or
elects not to attempt, to eliminate such exceptions to title, or if Seller
elects to attempt to eliminate any such exceptions to title but is unable to do
so or thereafter decides not to eliminate the same, and accordingly, is unable
to convey title to the Premises in accordance with the provisions of this

-23-
18848190v.10

--------------------------------------------------------------------------------




Agreement, Seller shall so notify Purchaser and, within five (5) business days
after receipt of such notice from Seller, Purchaser shall elect either (i) to
terminate this Agreement by notice given to Seller (time being of the essence
with respect to Purchaser’s notice), in which event the provisions of Article 14
of this Agreement shall apply, or (ii) to accept title to the Premises subject
to such exceptions, without any abatement of the Purchase Price. If Purchaser
shall not notify Seller of such election within such five (5) business day
period, time being of the essence, Purchaser shall be deemed to have elected
clause (ii) above with the same force and effect as if Purchaser had elected
clause (ii) within such five (5) business day period.
B.    If the Commitment discloses judgments, bankruptcies or similar returns
against persons or entities having names the same as or similar to that of
Seller but which returns are not against Seller, Seller, on request, shall
deliver to Purchaser or Title Insurer affidavits reasonably acceptable to Seller
to the effect that such judgments, bankruptcies or returns are not against
Seller.
C.    If the Commitment discloses exceptions (other than the Permitted
Exceptions) which (i) may be removed solely by reference to Seller’s existing
title policy, or (ii) may be removed or satisfied by the payment of a liquidated
sum of money (the “Title Cure Amount”) not in excess of One Million Dollars
and 00/100 ($1,000,000.00) in the aggregate with any sums expended or incurred
by Seller pursuant to Section 16(D), or (iii) were created, consented to or
affirmatively permitted by Seller in writing after the date hereof, or is any
mortgage encumbering the Premises (except that Seller shall not be required to
satisfy the current mortgage covering the Premises if it is assigned pursuant to
Section 43 below), then in any such case, Seller shall remove such exceptions
and the failure on the part of Seller to have such exceptions removed shall be a
Seller’s Willful Default (the exceptions meeting the criteria set forth in
clauses (i), (ii) or (iii) are referred to herein as “Required Removal Items”).
In addition, Seller shall cause the Known Title Objections and the Required
Removal Items to be satisfied, bonded over or otherwise secured to enable the
Title Insurer to insure over the Known Title Objections and the Required Removal
Items, or to remove the Known Title Objections and the Required Removal Items
from Purchaser’s title insurance policy (except that Seller shall not be
required to satisfy the current mortgage covering the Premises if it is assigned
pursuant to Section 43 below). The cost of removing or satisfying the Known
Title Objections of the Required Removal Items described in clauses (i) and
(iii) of this Section 13(C) shall not be counted against the Title Cure Amount.
Notwithstanding the foregoing, Seller, at its option in lieu of satisfying such
exceptions, may deposit with Title Insurer such amount of money and provide such
documentation, affidavits and indemnities as may be reasonably determined by
Title Insurer as being sufficient to induce it to insure Purchaser against
collection of such liens and/or encumbrances, including interest and penalties,
out of or against the Premises, in which event such exceptions shall not be
objections to title.
D.    Seller shall be entitled to one or more adjournments of the Closing Date,
not to exceed sixty (60) days in the aggregate (in addition to all of Seller’s
other adjournments under this Agreement), to remove any exceptions to title
which Seller is obligated to remove under this Agreement or elects to attempt,
but is not obligated, to remove.
E.    Notwithstanding the foregoing provisions of this Article 13, in the event
that Title Insurer shall raise an exception to title which is not a Permitted
Exception, Seller shall have no

-24-
18848190v.10

--------------------------------------------------------------------------------




obligation to eliminate such exception and Purchaser shall have no right to
terminate the Agreement by reason of such exception if Title Insurer shall be
prepared to insure title to the Premises at regular rates without such
exception.
F.    Purchaser shall pay the costs of examination of title and any owner’s or
mortgagee’s policy of title insurance to be issued insuring Purchaser’s title to
the Property, as well as all other title charges, survey fees, recording charges
and any and all other costs or expenses incident to the Closing.
G.    Notwithstanding anything in Article 13 hereof to the contrary, Purchaser
may at any time accept such title as Seller can convey, without reduction of the
Purchase Price or any credit or allowance on account thereof or any claim
against Seller. The acceptance of the Deed by Purchaser shall be deemed to be
full performance of, and discharge of, every agreement and obligation on
Seller’s part to be performed under this Agreement, except for the documents
executed at Closing and such matters which are expressly stated in this
Agreement to survive the Closing, to the limit of such survival.
14.
Return of Deposit.

Subject to Section 13, if Seller is unable to convey title in accordance with
the express terms of this Agreement or if, in accordance with the terms of this
Agreement, Purchaser is entitled to and elects to terminate this Agreement,
subject to Article 23 of this Agreement, then this Agreement shall terminate and
neither party to this Agreement shall have any further rights or obligations
hereunder, except that Escrow Agent shall refund to Purchaser the Deposit
(together with all interest thereon, if any), and neither party to this
Agreement shall thereafter have any further right or obligation hereunder,
except for the rights and obligations hereunder that expressly survive the
termination of this Agreement.
15.
Purchaser’s Default.

If Purchaser shall default hereunder or shall fail or refuse to perform its
obligations in accordance with this Agreement, the parties hereto agree that
Seller’s sole remedy shall be to terminate this Agreement and retain the Deposit
(together with all interest thereon, if any) as liquidated damages, it being
expressly understood and agreed that in the event of Purchaser’s default,
Seller’s damages would be impossible to ascertain and that the Deposit (together
with all interest thereon, if any) constitutes a fair and reasonable amount of
compensation in such event. Upon such termination, neither party to this
Agreement shall have any further rights or obligations hereunder except that:
(a) Purchaser shall return to Seller all written material relating to the
Premises or the transaction contemplated herein delivered by or on behalf of
Seller in the manner provided in Section 12(B) hereof; (b) Escrow Agent shall
deliver to Seller and Seller shall retain the Deposit (together with all
interest thereon, if any) as liquidated damages, except with respect to any
breaches of Surviving Obligations (as hereinafter defined); and (c) any
provisions of this Agreement which expressly survive the termination of this
Agreement (collectively, the “Surviving Obligations”) shall survive and continue
to bind Purchaser and Seller.

-25-
18848190v.10

--------------------------------------------------------------------------------




16.
Representations and Warranties.

A.    Seller hereby represents and warrants to Purchaser as follows:
(i)    To the Seller’s Actual Knowledge, the Leases listed on Exhibit “1(B)” are
the only leases, licenses, tenancies, possession agreements and occupancy
agreements affecting the Premises on the date of this Agreement in which Seller
holds the lessor’s, licensor’s or grantor’s interest and there are no other
leases, licenses, tenancies, possession agreements or occupancy agreements
affecting the Premises (other than subleases, licenses, tenancies or other
possession or occupancy agreements which may have been entered into by the
Tenants, or their predecessors in interest, under such Leases); to the extent in
the possession or control of Seller, Seller has made copies of all such Leases
available to Purchaser, which such Leases are true, complete and correct in all
material respects; as of the date hereof, except as may be set forth in Exhibit
“1(B)”, Seller, as lessor under such Leases, has not received any written notice
of any material default of any of its material obligations under such Leases
which has not been cured; and no Tenant is in arrears in the payment of Base
Rent for any period in excess of thirty (30) days, except as set forth on
Exhibit “16(A)(i)”. Except as set forth in the Leases, (a) no Tenant is entitled
to rental concessions or abatements for any period subsequent to the scheduled
date of Closing, (b) no other or additional renewal or extension options have
been granted to the Tenants and (c) no person, firm, or entity, and none of the
tenants, has any rights in, or rights to purchase or acquire all, or any part of
the Real Property, including, without limitation, a right of first refusal,
right of first offer or option to purchase or lease with respect thereto other
than Purchaser hereunder. As of the date hereof, none of the Tenants has made
any request for any assignment, transfer, or subletting in connection with all
or a portion of the Premises which is presently pending or under consideration.
All of the Leases are in full force and effect in accordance with their
respective terms, and none of the Leases has been modified, amended, renewed or
extended except as set forth in Exhibit “1(B)”; subject to Section “20(E)”, all
specified work required to be performed by the landlord under the Leases (as
distinguished from compliance with general maintenance and repair obligations of
Landlord) up to the date of Closing has been substantially completed or will be
substantially completed prior to the Closing; all specified construction
allowances or other sums to be paid to any of the Tenants (as distinguished from
costs or reimbursements related to compliance with general maintenance and
repair obligations of Landlord) up to the date of Closing have been or will be
paid in full prior to the Closing; Seller has not received written notice from
any Tenant claiming that any so-called “landlord’s Work” (such as, for example,
work which was a condition to the initial commencement of the term thereof)
remains incomplete. No action, proceeding or arbitration is pending on the date
hereof with any Tenant in respect of its tenancy or its Lease; Seller represents
and warrants to Purchaser that, to Seller’s Actual Knowledge, Seller has
heretofore billed all Tenants for all Base Rents, Overage Rents and Reimbursable
Payments due under the Leases;
(ii)    To Seller’s Actual Knowledge, the Union Employee(s) listed on
Exhibit “16(A)(ii)” are all of the Union Employees who work at the Premises as
of the date hereof;
(iii)    To Seller’s Actual Knowledge, the Existing Contracts listed on
Exhibit “1(C)” are the only Existing Contracts; Seller has made copies of all
such Existing Contracts available to Purchaser, which such Existing Contracts
are true, complete and correct in all material respects;

-26-
18848190v.10

--------------------------------------------------------------------------------




(iv)    To Seller’s Actual Knowledge, the Telecommunications Contracts listed on
Exhibit “1 (D)” are the only Telecommunications Contracts; to the extent in the
possession or control of Seller, Seller has made copies of all such
Telecommunications Contracts available to Purchaser, which such
Telecommunications Contracts are true, complete and correct in all material
respects;
(v)    To Seller’s Actual Knowledge, there are no judgments of any kind against
Seller unpaid or unsatisfied of record, except as shown on Seller’s Title
Commitment;
(vi)    Seller is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware; Seller has taken
all action required to execute, deliver and, subject to obtaining any consents
or waivers required to be obtained prior to the Closing, perform this Agreement
and to make all of the provisions of this Agreement the valid and enforceable
obligations they purport to be and has caused this Agreement to be executed by a
duly authorized person;
(vii)    This Agreement and all documents which are to be delivered to Purchaser
by Seller at the Closing are, or at the time of Closing will be, duly
authorized, executed and delivered by Seller; are, or at the time of Closing
will be, legal, valid and binding obligations of Seller enforceable in
accordance with their terms, subject to general principles of equity and to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
presently or hereafter in effect affecting the rights of creditors or debtors
generally; and do not conflict with any provision of any law or regulation to
which Seller is subject, violate any provision of any judicial order to which
Seller is a party or to which Seller or the Premises is subject. The execution,
delivery and performance of this Agreement does not require the consent or
approval of any court, administrative or governmental authority and do not
result in the creation or imposition of any lien or equity of any kind
whatsoever upon, or give to any other person any interest or right (including
any right of termination or cancellation) in or with respect to, any material
agreement to which Seller is a party or the business or operations of Seller or
any of its properties or assets;
(viii)    Seller is not a “foreign person” within the meaning of Section
1445(f)(3) of the Internal Revenue Code;
(ix)    Seller has not received written notice of any pending or threatened
condemnation with respect to the Premises or any part thereof;
(x)    There are no actions, suits or proceedings against Seller in any court of
law or in equity or before any governmental instrumentality that would
materially adversely affect the ability of Seller to perform its obligations, or
materially adversely affect Purchaser’s right, under this Agreement or the use
or operation of the Premises;
(xi)    To Seller’s Actual Knowledge, the Brokerage Agreements listed on Exhibit
“1(E)” are the only brokerage agreements entered into by Seller with respect to
leasing of portions of the Premises that remain outstanding and in effect.
Seller has made copies of all such Brokerage Agreements available to Purchaser,
which such Brokerage Agreements are true, complete and correct in all material
respects;

-27-
18848190v.10

--------------------------------------------------------------------------------




(xii)    Other than as set forth on Exhibit “16(A)(xii)”, Seller has not
commenced any tax assessment reduction proceedings with respect to the Premises;
(xiii)    Exhibit “16(A)(xiii)” sets forth all Security Deposits, together with
all interest earned thereon (including those in the form of Letters of Credit),
presently held by or on behalf of Seller with respect to the Leases. Seller
shall not apply any portion of the Security Deposits against any Tenant default
subsequent to the date of this Agreement unless and until Tenant has vacated the
Premises or unless Purchaser is in default under this Agreement after the
Initial Closing Date or adjourned Closing Date, as applicable;
(xiv)    Seller currently maintains casualty insurance that, to Seller’s Actual
Knowledge, would be sufficient to restore the Building to its current condition
as of the date hereof in the event of a casualty, subject to customary
conditions, qualifications and exclusions of insurance policies for similarly
situated properties;
(xv)    OFAC. To Seller’s Actual Knowledge, neither Seller nor Seller’s officers
or directors are (i) currently identified on the Specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Assets Control,
Department of the Treasury (“OFAC”) and/or on any other similar list maintained
by OFAC pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), and (ii) a person or entity with whom a citizen of
the United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
Executive Order of the President of the United States, and (iii) an Embargoed
Person (as hereinafter defined). The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder;
(xvi)    ERISA. Seller is not and is not acting on behalf of an “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, a “plan” within the meaning of Section
4975 of the Internal Revenue Code of 1986, as amended or an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of any such
employee benefit plan or plans;
(xvii)    Except as set forth on Exhibit “1(B)”, Seller has not received notice
from any of the tenants or from the holder of any mortgage, requesting the
performance of any repairs, alterations or other work, or for the correction of
any defaults under any agreements, ordinances, rules or otherwise with respect
to the Premises, which shall remain uncured on the Closing Date.
(xviii)    Except as set forth on Exhibit “16(A)(xviii)”, there are no prepaid
rents by Tenants.
(xix)    Seller has made copies of all Union Agreements available to Purchaser,
which Union Agreement are, to Seller’s Actual Knowledge, true, complete and
correct in all material respects.

-28-
18848190v.10

--------------------------------------------------------------------------------




(xx)    Seller’s Work set forth on Exhibit 20(D) is a true, correct and complete
list, and the contracted cost to complete (or the original estimated cost to
complete if no such contract has been entered into as of the date hereof), of
all base building work (excluding routine repair and maintenance) currently
underway in, on or about the Premises.
(xxi)     The work set forth on Exhibit “16(A)(xxi)” (collectively, “Landlord’s
Work”) identifies any and all work required to be performed by the landlord and
yet to be completed under any Lease (i) as a condition to the initial
commencement of the term thereof, (ii) that landlord agreed to perform
thereunder after the commencement of the term thereof, but in connection with
tenants’ initial occupancy (such as, for example, base building bathroom
renovations, or other work the landlord agreed to perform during the performance
of the applicable tenant’s initial alterations), or (iii) with respect to any
tenant already in occupancy of its premises under its Lease but who has claimed
in writing to Seller that work which was a condition to the initial commencement
of the term thereof remains incomplete (it being understood that the work set
forth on Exhibit “16(A)(xxi)” is not intended to identify typical ongoing
maintenance and repair work required to be performed by the landlord
thereunder). Exhibit “16(A)(xxi)” shall also set forth the original estimated
cost to complete, Landlord’s Work.
(xxii)    To Seller’s Actual Knowledge, neither Seller nor Seller’s Service
Providers are delinquent in any obligations under the Union Agreement, including
but not limited to wages and benefit fund contributions pursuant to such Union
Agreement. Neither Seller nor, to Seller’s Actual Knowledge, Seller’s Service
Provider have received written notice of any grievances having been filed under
such Union Agreement nor, to Seller’s Actual Knowledge, are there any valid
bases for such grievances. Neither Seller nor Seller’s Service Provider have
received written notice of any unfair labor practice charges or proceedings
before the National Labor Relations Board in connection with the operation of
the Premises, nor to Seller’s Actual Knowledge, are there any valid bases for
such charges.
B.    Purchaser represents and warrants to Seller that, as of the date hereof:
(i)    Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and, is and in good
standing and qualified to do business under the laws of the State of New York;
Purchaser has taken all action required to execute, deliver and perform this
Agreement and to make all of the provisions of this Agreement the valid and
enforceable obligations they purport to be and has caused this Agreement to be
executed by a duly authorized person;
(ii)    This Agreement and all documents which are to be delivered to Seller by
Purchaser at the Closing: are, or at the time of Closing will be, duly
authorized, executed and delivered by Purchaser; are, or at the time of Closing
will be, legal, valid and binding obligations of Purchaser enforceable in
accordance with their terms, subject to general principles of equity and to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
presently or hereafter in effect affecting the rights of creditors or debtors
generally; and do not conflict with any provision of any law or regulation to
which Purchaser is subject, violate any provision of any judicial order to which
Purchaser is a party or to which Purchaser is subject;

-29-
18848190v.10

--------------------------------------------------------------------------------




(iii)    There are no judgments, orders or decrees of any kind against Purchaser
unpaid or unsatisfied of record and no legal action, suit or other legal or
administrative proceeding pending, threatened or reasonably anticipated which
could be filed before any court or administrative agency which has, or is likely
to have, any material adverse effect on (a) the business or assets or the
condition, financial or otherwise, of Purchaser or (b) the ability of Purchaser
to perform its obligations under this Agreement;
(iv)    Purchaser has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Purchaser; No general assignment of
Purchaser’s property has been made for the benefit of creditors, and no
receiver, master, liquidator or trustee has been appointed for Purchaser or any
of its property; Purchaser is not insolvent and the consummation of the
transactions contemplated by this Agreement shall not render Purchaser
insolvent; Purchaser has now and will have as of the Closing Date sufficient
capital or net worth to meet its current obligations; and Purchaser certifies
that any financial statements and any financial statements of Purchaser and/or
any affiliate of Purchaser submitted to Seller are true, correct and complete;
and
(v)    Purchaser, to Purchaser’s knowledge, is (a) not a person and/or entity
with whom Seller is restricted from doing business under the International
Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq.; the Trading With the
Enemy Act, 50 U.S.C. App. § 5; the USA Patriot Act of 2001; any executive orders
promulgated thereunder, any implementing regulations promulgated thereunder by
OFAC (including those persons and/or entities named on OFAC’s List of Specially
Designated Nationals and locked Persons); or any other applicable law of the
United States; (b) (i) not a person or entity with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of United States law, regulation, or Executive
Order of the President of the United States, and (ii) an Embargoed Person (as
hereinafter defined). The term “Embargoed Person” means any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder.
C.    The representations of Seller set forth in Section 16 of this Agreement,
the statements of Seller in any Seller Estoppel and the Seller’s indemnity
obligations to Purchaser under this Agreement and any document delivered by
Seller at Closing which contains an indemnity (collectively, the “Surviving
Seller Representation(s)”) shall survive the Closing under this Agreement for a
period of one-hundred eighty (180) days after the Closing Date (the “Survival
Period”); provided, however, that the representations of Seller set forth in
this Agreement with respect to Leases shall not survive the Closing to the
extent a Tenant Estoppel covering substantially the same matter is delivered.
Each Surviving Seller Representation shall automatically be null and void and of
no further force and effect after the Survival Period unless, prior to the end
of the Survival Period, Purchaser shall have asserted in writing a specific
claim with respect to the particular Surviving Seller Representation and
commenced a legal proceeding within sixty (60) days thereafter against Seller
alleging that Seller is in breach of such Surviving Seller Representation and
that

-30-
18848190v.10

--------------------------------------------------------------------------------




Purchaser has suffered actual damages as a result thereof (a “Proceeding”);
provided, however, and in every case Purchaser’s recovery for any claims
referenced above shall be net of insurance proceeds and any indemnity
contribution or similar payment recoverable by Purchaser from any insurance
company, tenant or third party. In no event shall Purchaser be entitled to
assert any incidental, indirect, special, exemplary, consequential or punitive
damages, nor shall it be entitled to any lost profits, unrealized expectations,
similar claims or to any award or payment based on such damages. If Purchaser
timely commences a Proceeding, and a court of competent jurisdiction, pursuant
to a final, non-appealable order in connection with such Proceeding, determines
that (1) the applicable Surviving Seller Representation was breached as of the
date of this Agreement or the Closing Date and (2) Purchaser suffered actual
damages (the “Damages”) by reason of such breach and (3) Purchaser did not have
knowledge of such breach prior to the Closing and is not deemed to have
knowledge as described in clause (D) below and (4) the breach was “material” (as
defined in Section 16(D)(ii)), then Purchaser shall be entitled to receive an
amount equal to the Damages, but in no event in an amount greater than the
Ceiling (as hereinafter defined); provided, however, Purchaser shall not be
entitled to pursue any claims against Seller for damage to Purchaser to the
extent the aggregate of such claims is less than the Floor (as hereinafter
defined). If Purchaser has a single claim against Seller that is more than the
Floor or multiple claims that, in the aggregate, is more than the Floor, then
Purchaser shall be entitled to pursue the actual loss suffered by Purchaser in
connection with such claim against Seller, but in no event shall Seller’s
liability for any and all claims exceed the Ceiling. For purposes of this
Section 16(C), Purchaser shall be deemed to have actual knowledge if Purchaser
and/or its affiliates and their respective officers, employees, agents,
representatives or consultants had knowledge of the fact in issue prior to
Closing. As used herein, “Floor” shall mean with respect to any claim or claims
against Seller for breach of any Surviving Seller Representation, Two Hundred
Thousand Dollars and 00/100 ($200,000.00), and “Ceiling” shall mean Two Million
Five Hundred Thirty Thousand Dollars and 00/100 ($2,530,000.00). During the
Survival Period, Seller agrees to maintain a net worth in an amount equal to the
Ceiling, which Purchaser acknowledges and agrees may be satisfied by Seller
maintaining cash and/or securities (which shall be reasonably evidenced by
Seller to Purchaser). If at the expiration of the Survival Period, Purchaser’s
claim for Damages is less than the Ceiling, Seller’s agreement to maintain a net
worth as set forth above shall be reduced to the amount of the Purchaser’s claim
for Damages, if any.
D.    (i) Until Closing, Seller shall update any representation or warranty in
this Agreement to correct any material mistake and/or to reflect any material
matter which arises subsequent to the date of this Agreement. If Purchaser has
knowledge of any matter which would constitute a material breach of Seller’s
representations and warranties, Purchaser shall notify Seller of such material
breach within the earlier of five (5) business days of learning of same and the
Closing Date, failing which Purchaser shall be deemed to waive any such material
breach of Seller’s representations and warranties. Seller shall have the right
to contest Purchaser’s determination as to a material breach of Seller’s
representations and warranties, and shall have the right to attempt to cure such
breach without being obligated to complete such cure. In addition, Seller shall
have until the date that is the later of the originally scheduled Closing Date
or sixty (60) days from the date of Purchaser’s notice to cure any such material
breach of Seller’s representations and warranties and, at Seller’s sole option,
the Closing Date shall be extended to such sixtieth (60th) day (or any earlier
business day) after Purchaser’s notice to permit such cure by Seller. If the
Seller fails to cure any such

-31-
18848190v.10

--------------------------------------------------------------------------------




material breach of Seller’s representations and warranties, then Purchaser, as
its sole and exclusive remedy, shall have the right to terminate this Agreement
by written notice to Seller, in which case Escrow Agent shall return the Deposit
(together with all interest thereon, if any) to Purchaser and neither party to
this Agreement shall thereafter have any further right or obligation hereunder,
other than the Surviving Obligations. For the purposes of Section 16, “material”
shall mean any state of facts, taken alone or together with all other material
untruths or inaccuracies and all such covenants with which Seller has not
materially complied, the restoration of which to the condition represented or
warranted by Seller under this Agreement, or the cost of compliance with which,
would cost in excess of Two Hundred Thousand Dollars and 00/100 ($200,000.00).
(ii)    The representations and warranties of Seller set forth in this Agreement
are subject to the following limitations: (i) subject to the express provisions
of Section 24, Seller does not represent or warrant that any particular Lease or
contract will be in force or effect as of the Closing or that the tenants or
contractors thereunder, as applicable, will not be in default thereunder, (ii)
to the extent that Seller has delivered or made available to Purchaser (or to
any Diligence Party (as hereinafter defined)) any Leases, contracts or other
information with respect to the Premises at any time prior to the execution of
this Agreement, and such Leases, contracts or other information contain
provisions inconsistent with any of such representations and warranties, then
such representations and warranties shall be deemed modified to conform to such
provisions and Purchaser shall be deemed to have knowledge thereof and, (iii) in
the event that, prior to the Closing, Purchaser or any Diligence Party shall
obtain knowledge of any information that is contradictory to, and would
constitute the basis of a breach of, any representation or warranty or failure
to satisfy any condition on the part of Seller, then promptly thereafter (and,
in all events, prior to Closing), Purchaser shall deliver to Seller notice of
such information as provided in Section D(i) specifying the representation,
warranty or condition to which such information relates, and Purchaser further
acknowledges that such representation, warranty or condition will not be deemed
breached in the event Purchaser shall have, prior to Closing, obtained knowledge
of any information that is contradictory to such representation or warranty and
shall have failed to disclose to Seller as required hereby and Purchaser shall
not be entitled to bring any action after the Closing Date based on such
representation, warranty or condition. Without limiting the generality of the
foregoing, Purchaser shall be deemed to know that any representation or warranty
contained herein is untrue, inaccurate or breached to the extent that (1)
Purchaser or any Diligence Party has knowledge of any fact or information which
is inconsistent with such representation or warranty or (2) it is contained in
the Diligence Reports or (3) this Agreement or any Lease, contract or other
information with respect to the Premises delivered or made available to
Purchaser or any Diligence Party contain provisions inconsistent with any such
representations and warranties. “Diligence Party” shall mean any of the
following: (i) Purchaser and (ii) any direct or indirect officers, directors,
employees, agents, consultants, affiliates, attorneys and representatives of
Purchaser who were involved in the negotiation of this Agreement, reviewed any
Lease, contracts or other information relating to the Premises, were involved in
the performance of the due diligence conducted in order to prepare the same, or
who otherwise approved the transactions contemplated hereunder. “Diligence
Reports” mean the results of any examinations, inspections, investigations,
test, studies, analyses, appraisals, evaluations and/or investigations prepared
by or for or otherwise obtained by or on behalf of Purchaser in connection with
the Premises.

-32-
18848190v.10

--------------------------------------------------------------------------------




E.    Any and all uses of the phrase, “to Seller’s Actual Knowledge” or other
references to Seller’s knowledge in this Agreement (or in any Seller estoppel
certificate or other document delivered by Seller pursuant to the terms of this
Agreement), shall mean the actual, present, conscious knowledge of Jonathon
Yormak, Adam Pagoda, David Peretz, and Mark Van Zandt (collectively, the “Seller
Knowledge Individuals”) as to a fact at the time given without any investigation
or inquiry. Without limiting the foregoing, Purchaser acknowledges that the
Seller Knowledge Individuals have not performed and are not obligated to perform
any investigation or review of any files or other information in the possession
or control of Seller, or make any inquiry of any persons, or to take any other
actions in connection with the representations and warranties of Seller set
forth in this Agreement. Neither the actual, present, conscious knowledge of any
other individual or entity, nor the constructive knowledge of the Seller
Knowledge Individuals or of any other individual or entity, shall be imputed to
the Seller Knowledge Individuals. Such individuals shall have no personal
liability under this Agreement or otherwise with respect to the Real Property.
17.
Broker.

A.    Seller represents to Purchaser that it has not dealt with any broker,
finder or like agent in connection with this transaction other than CBRE
(“Broker”). Seller shall pay the amounts due Broker at Closing as set forth in a
separate agreement by and between Seller and Broker. Seller hereby indemnifies
and holds Purchaser harmless from and against any and all claims for any
commission, fee or other compensation by any person or entity, including Broker,
who shall claim to have dealt with Seller in connection with this transaction
and for any and all costs actually incurred by Purchaser in connection with any
such claims including, without limitation, reasonable attorneys’ fees and
disbursements.
B.    Purchaser represents to Seller that it has not dealt with any broker,
finder or like agent in connection with this transaction other than Broker.
Purchaser hereby indemnifies and holds Seller harmless from and against any and
all claims for any commission, fee or other compensation by any person or entity
(other than Broker), who shall claim to have dealt with Purchaser in connection
with this transaction and for any and all costs actually incurred by Seller in
connection with any such claims including, without limitation, reasonable
attorneys’ fees and disbursements.
C.    The provisions of this Article 17 shall survive the Closing or any early
termination of this Agreement.
18.
Condemnation and Destruction.

A.    If, prior to the Closing Date, all or any “Significant Portion” (as
hereinafter defined) of the Premises is taken, or rendered unusable for its
current purpose or reasonably inaccessible by eminent domain (or is the subject
of a pending or contemplated taking which has not been consummated), Seller
shall notify Purchaser of such fact and Purchaser shall have the option to
terminate this Agreement upon notice to Seller given not later than five (5)
days after receipt of Seller’s notice. For purposes of this Section 18(A) and
Section 18(B) hereof, a “Significant Portion” shall mean that the reasonable
estimated cost to repair or restore such damage, or the amount of the
condemnation award with respect to such taking shall exceed Ten Million Four
Hundred Thousand and 00/100 Dollars ($10,400,000), or if the ingress or egress
to the Premises is

-33-
18848190v.10

--------------------------------------------------------------------------------




materially and permanently adversely affected or disturbed or more than five
percent (5%) of the Improvements are taken. If this Agreement is terminated as
aforesaid, neither party shall have any further right or obligation hereunder
except that Escrow Agent shall refund to Purchaser the Deposit (together with
interest thereon, if any). If Purchaser does not elect to terminate this
Agreement (provided that Purchaser’s failure to elect to terminate shall be
deemed an election to close pursuant to the terms of this Agreement) or if the
portion of the Premises which is taken or rendered unusable or reasonably
inaccessible by eminent domain (or is the subject of a pending or contemplated
taking which has not been consummated) is not a Significant Portion of the
Premises, Purchaser shall accept so much of the Premises as remains after such
taking with no abatement of the Purchase Price, and at the Closing, Seller shall
assign and turn over to Purchaser, and Purchaser shall be entitled to receive
and keep, all of Seller’s interest in and to all awards for such taking by
eminent domain.
B.    If, prior to the Closing Date, a Significant Portion of the Building is
destroyed by fire or other casualty. Seller shall notify Purchaser in writing of
such fact and Purchaser shall have the option to terminate this Agreement upon
ten (10) days’ notice to Seller given not later than ten (10) days after receipt
of Seller’s notice, which notice from Seller shall include an estimate from the
adjuster for Seller’s insurance carrier as to the cost to restore the Premises,
provided, however, that within such ten (10) day period Seller may, at its
option, notify Purchaser that it intends to repair such damage at its sole cost
and expense, and Seller may, upon such notice, postpone the Closing for a period
of time reasonably necessary, but not to exceed One Hundred twenty (120) days in
the aggregate, to make such repairs. If Purchaser shall elect to terminate this
Agreement as aforesaid (provided that Purchaser’s failure to elect to terminate
shall be deemed an election to close pursuant to the terms of this Agreement),
and Seller shall not notify Purchaser within such ten (10) day period of its
intention to make such repairs, this Agreement shall terminate and neither party
shall have any further rights or obligations hereunder except that Escrow Agent
shall refund to Purchaser the Deposit (together with all interest thereon, if
any). If Purchaser does not elect to terminate this Agreement as provided above,
or if the portion of the Premises so damaged or destroyed is not a Significant
Portion of the Premises, (i) Purchaser shall accept the Premises in its then “AS
IS” condition with no abatement of the Purchase Price, (ii) Purchaser shall have
the right to participate in any settlement negotiations with Seller’s insurance
carriers and adjusters, (iii) at Closing Seller shall assign and turn over to
Purchaser, and Purchaser shall be entitled to receive and keep, all of Seller’s
interest in and to all casualty and business interruption and rental value
insurance proceeds payable in connection with such casualty (except that the
proceeds of any business interruption or rental value insurance payable to
Seller shall be apportioned as of the Closing Date) and (iv) Purchaser shall
receive a credit against the Purchase Price at the Closing in the amount of any
deductible payable by Seller in connection with casualty coverage. This
Article 18 is an express agreement to the contrary of Section 5-1311 of the New
York General Obligation Law.
C.    The provisions of this Paragraph 18 shall survive the Closing to the
extent that any portion of insurance proceeds or condemnation awards is not
fully paid or disbursed prior to Closing.

-34-
18848190v.10

--------------------------------------------------------------------------------




19.
Escrow.

A.    The Deposit shall be held in escrow by Escrow Agent, upon the following
terms and conditions:
(iii)    Escrow Agent shall deposit the Deposit in an interest-bearing account
or invest the Deposit in a money market or monetary fund;
(iv)    Escrow Agent shall deliver to Seller the Deposit (together with all
interest thereon, if any) at and upon the Closing; and
(v)    If this Agreement is terminated in accordance with the terms hereof, or
if the Closing does not take place under this Agreement by reason of the failure
of either party to comply with such party’s obligations hereunder, Escrow Agent
shall pay the Deposit (together with all interest thereon, if any) to Seller
and/or Purchaser, as the case may be, in accordance with the provisions of this
Agreement.
B.    It is agreed that:
(i)    The duties of Escrow Agent are only as herein specifically provided, and,
except for the provisions of Section 19(C) hereof, are purely ministerial in
nature, and Escrow Agent shall incur no liability whatever except for its own
willful misconduct or gross negligence;
(ii)    Escrow Agent shall not be liable or responsible for the collection of
the proceeds of any checks used to pay the Deposit;
(iii)    In the performance of its duties hereunder, Escrow Agent shall be
entitled to rely upon any document, instrument or signature believed by it to be
genuine and signed by either of the other parties hereto or their successors;
(iv)    Escrow Agent may assume that any person purporting to give any notice of
instructions in accordance with the provisions hereof has been duly authorized
to do so;
(v)    Escrow Agent shall not be bound by any modification, cancellation or
rescission of this Agreement unless in writing and signed by Escrow Agent,
Seller and Purchaser;
(vi)    Except as otherwise provided in Section 19(C) hereof, Seller and
Purchaser shall jointly and severally reimburse and indemnify Escrow Agent for,
and hold it harmless against, any and all loss, liability, costs or expenses in
connection herewith, including attorneys’ fees and disbursements, incurred
without willful misconduct or gross negligence on the part of Escrow Agent
arising out of or in connection with its acceptance of, or the performance of
its duties and obligations under, this Agreement, as well as the costs and
expenses of defending against any claim or liability arising out of or relating
to this Agreement;
(vii)    Each of Seller and Purchaser hereby releases Escrow Agent from any act
done or omitted to be done by Escrow Agent in good faith in the performance of
its duties hereunder; and

-35-
18848190v.10

--------------------------------------------------------------------------------




(viii)    Escrow Agent may resign upon ten (10) days written notice to Seller
and Purchaser. If a successor Escrow Agent is not appointed by Seller and
Purchaser within such ten (10) day period, Escrow Agent may petition a court of
competent jurisdiction to name a successor.
C.    Escrow Agent is acting as a stakeholder only with respect to the Deposit.
Escrow Agent, except in the event of the Closing, shall not deliver the Deposit
except on seven (7) days’ prior written notice to the parties and only if
neither party shall object within such seven (7) day period. If there is any
dispute as to whether Escrow Agent is obligated to deliver all or any portion of
the Deposit or as to whom the Deposit is to be delivered, Escrow Agent shall not
be required to make any delivery, but in such event Escrow Agent may hold the
same until receipt by Escrow Agent of an authorization in writing, signed by all
of the parties having any interest in such dispute, directing the disposition of
the Deposit (together with all interest thereon, if any), or in the absence of
such authorization Escrow Agent may hold the Deposit (together with all interest
thereon, if any), until the final determination of the rights of the parties in
an appropriate proceeding. If such written authorization is not given or
proceedings for such determination are not begun within thirty (30) days after
the date Escrow Agent shall have received written notice of such dispute, and
thereafter diligently continued, Escrow Agent may, but is not required to, bring
an appropriate action or proceeding for leave to deposit the Deposit (together
with all interest thereon, if any), in court pending such determination. Escrow
Agent shall be reimbursed for all costs and expenses of such action or
proceeding including, without limitation, reasonable attorneys’ fees and
disbursements, by the party determined not to be entitled to the Deposit, or if
the Deposit is split between the parties hereto, such costs of Escrow Agent
shall be split, pro rata, between Seller and Purchaser, in inverse proportion to
the amount of the Deposit received by each. Upon making delivery of the Deposit
(together with interest thereon, if any), in the manner provided in this
Agreement, Escrow Agent shall have no further obligation or liability hereunder.
D.    Escrow Agent has executed this Agreement solely to confirm that Escrow
Agent has received the Deposit (if the Deposit is made by check, subject to
collection) and will hold the Deposit, in escrow, pursuant to the provisions of
this Agreement.
20.
Covenants.

A.    Seller agrees that, prior to the Closing, it shall:
(ix)    Not enter into any new lease of space or other occupancy arrangement or
any New Contract, or materially amend or modify the same or approve any
assignment or sublease (to the extent Seller’s approval is required under a
Lease), in each case, other than as contemplated in any such lease without the
consent of Purchaser, which consent Purchaser may withhold in its sole
discretion, except that Purchaser shall not unreasonably withhold, condition or
delay its consent to (a) amendments and modifications of Leases which do not
amend or modify the economic terms of Leases or otherwise have a material and
adverse effect on the enforceability of the Lease or (b) a request for an
assignment or sublease by a Tenant, provided such assignee or sublessee is
creditworthy and otherwise satisfies Purchaser’s then current underwriting
guidelines for other buildings substantially similar to the Premises, unless
otherwise set forth in the applicable Lease, or (c) New Contracts which expire
or are cancelable prior to the Closing Date or are cancelable at any time
without cause and without penalty on not more than thirty (30) days’ notice, or
(d) renewals,

-36-
18848190v.10

--------------------------------------------------------------------------------




extensions, expansions or consents under Leases which, under the terms of the
applicable Lease, (1) do not require the consent of the lessor thereunder or
(2) to which the consent or approval of the lessor shall not be unreasonably
withheld and as to which Seller has no reasonable basis for objecting. If
Purchaser fails to respond to a request from Seller for consent to any action
for which Purchaser’s consent is required under this Section 20(A)(i) within
three (3) business days after Purchaser’s receipt of Seller’s written request,
Seller shall send a second (2nd) notice within two (2) additional business days.
Purchaser’s consent to such action shall be deemed granted. Notwithstanding
anything contained in this Section 20(A)(i) to the contrary, in the event of the
good faith issuance by Seller of a termination notice with respect to this
Agreement as a result of Purchaser’s default, or alleged default (provided that
such default is alleged in good faith), hereunder and this Agreement terminates
by notice from either party or otherwise as a result thereof, then this
Section 20(A)(i) shall be deemed terminated and of no further force or effect.
Upon the termination of this Agreement, Seller may take such action referenced
herein without the consent or approval of Purchaser.
(x)    Subject to subsection (v) of this Section 20(A), keep and perform in all
material respects all of the obligations to be performed by it under the Leases
(“Landlord’s Lease Obligations”; provided that anything in this Agreement to the
contrary notwithstanding, nothing contained in this Agreement shall prohibit
Seller bringing any proceeding by reason of a default under a Lease or applying
a Security Deposit under a Lease (but only after the Tenant shall have vacated
its demised premises): (a) in accordance with the terms of a Lease or (b) by
reason of default of a Tenant under its Lease. Notwithstanding anything to the
contrary contained herein, Seller shall have no right to terminate any Lease
without the prior written consent of Purchaser, which may be granted or withheld
in Purchaser’s sole discretion. Notwithstanding anything to the contrary
contained in this Section 20(A)(ii), in the event of the good faith issuance by
Seller of a termination notice with respect to this Agreement as a result of
Purchaser’s default, or alleged default (provided that such default is alleged
in good faith), hereunder and this Agreement terminates by notice from either
party or otherwise as a result thereof, then this Section 20(A)(ii) shall be
deemed terminated and of no further force or effect. Upon the termination of
this Agreement, Seller may take such action referenced herein without the
consent or approval of Purchaser;
(xi)    Not create, incur or suffer to exist any mortgage, deed of trust, lien,
pledge or other encumbrance in any way affecting any portion of the Premises
other than a Permitted Encumbrance or the liens encumbering the Premises on the
date of this Agreement. Notwithstanding anything to the contrary contained in
this Section 20(A)(iii), in the event of the good faith issuance by Seller of a
termination notice with respect to this Agreement as a result of Purchaser’s
default, or alleged default (provided that such default is alleged in good
faith), hereunder and this Agreement terminates by notice from either party or
otherwise as a result thereof, then this Section 20(A)(iii) shall be deemed
terminated and of no further force or effect. Upon the termination of this
Agreement, Seller may take such action referenced herein without the consent or
approval of Purchaser.
(xii)    Maintain the current insurance coverages on the Premises substantially
as reflected on the certificates attached as Exhibit “20(A)(iv)”;

-37-
18848190v.10

--------------------------------------------------------------------------------




(xiii)    Seller may replace a current Union Employee with another Union
Employee only in the event the Union Employee voluntarily quits or is terminated
for just cause, and only so long as the wages and benefits for any replacement
Union Employee are not different in any material respect from the wages and
benefits for the replaced Union Employee and Seller shall pay any severance or
transfer fee in connection therewith. Seller shall not increase or decrease the
number of Union Employees without notice to and consent from Purchaser, which
consent shall not be unreasonably withheld; and
(xiv)    Operate the Premises substantially in accordance with past practice;
provided, however, that notwithstanding the foregoing, except for Landlord’s
Lease Obligations, Seller may, but shall not be obligated to, make any capital
or other repairs, replacements or improvements to the Improvements. To the
extent Seller elects to, or is required to, make any repairs, replacements or
improvements to the Improvements (other than Landlord’s Lease Obligations) and
the Purchaser approves same (which approval may be withheld or granted in its
sole discretion), Purchaser shall, on or before the Closing, reimburse Seller
for all sums actually expended by Seller between the date of this Agreement and
the Closing Date on account of such repairs, replacements or improvements made
to the Improvements.
(xv)    Cooperate with Purchaser, at Purchaser’s cost and expense, both prior to
and after the Closing, in connection with any and all reasonable information
requests made by or on behalf of Purchaser (including contacting the previous
owner of the Premises), which are required to complete a so-called “Section 314
audit”, including, but not limited to providing the following, to the extent
applicable and in Seller’s possession or reasonable control or which can be
obtained without unreasonable burden on Seller: (a) monthly historical income
statements for the Premises for 2014; (b) monthly historical income statements
for the Premises for 2015, year to date; (c) five (5) years of annual historical
occupancy and rent for the Premises; (d) back-up and supporting documents
relating to the items set forth herein (such as bills, checks, etc.); and
(e) the most current financial statement for each of the Tenants to the extent
such current financial statements are in the possession of Seller or its
managing agent. In addition, Seller shall reasonably cooperate with Purchaser
(including contacting the previous owner of the Premises), at Purchaser’s cost
and expense, both prior to and after the Closing, in connection with any and all
reasonable information requests made by or on behalf of Purchaser (provided that
such information is in Seller’s possession or reasonable control or which Seller
can obtain without unreasonable burden on Seller), relating to the Premises,
including the books and records of the Premises. For the avoidance of doubt,
(I) Purchaser acknowledges that Seller acquired the Premises on October 2, 2013,
and to the extent such information or documentation referred to above does not
exist or is not in Seller’s possession or control, Seller shall not be required
to recreate or obtain such documentation or information for Purchaser, and (II)
Seller acknowledges and agrees that any and all requests for information or
documentation requested from the Purchaser or its affiliates by the Securities
and Exchange Commission (“SEC”) shall be deemed “reasonable” for purposes of
this Section 20(A)(vii). The provisions of this Section 20(A)(vii) shall survive
until the third (3rd) year anniversary of the Closing to the extent requests are
made of Purchaser by the SEC.
B.    As used in this Agreement, “Leasing Costs” shall mean brokerage
commissions in connection with any Lease (including commissions and overrides
payable to affiliates of Seller of

-38-
18848190v.10

--------------------------------------------------------------------------------




one-full commission, computed at Seller’s affiliates standard rates, if Seller’s
affiliate is the sole broker, and one-half of such a full commission if Seller’s
affiliate is a co-broker (collectively, “Affiliate Leasing Costs”)),
out-of-pocket legal fees and expenses incurred in connection with any Lease and
all costs and expenses required under a Lease to be paid by the landlord
thereunder, to or for, the benefit of the tenant thereunder (but excluding
Landlord’s Work).
C.    .
(1)    Seller’s Responsibility for Leasing Costs and Landlord’s Work. Subject to
Section 20(E) hereof, Seller shall be responsible for performing and completing,
and paying the costs and expenses in connection with, Landlord’s Work. Seller
shall pay all Leasing Costs, other than those Leasing Costs for which Purchaser
is responsible pursuant to Section 20(C)(2) hereof, at or prior to Closing, or
credit any outstanding amounts to Purchaser at Closing. At the Closing, the
Seller shall provide the Purchaser with evidence and documentation reasonably
acceptable to Purchaser substantiating the payment of such Leasing Costs or the
credited amounts. Except as provided below and with respect to any Leasing Costs
which are credited against the Purchase Price, the Seller hereby agrees to
indemnify and hold the Purchaser harmless from and against any and all
liability, court costs, judgment, claim, damage or expense (including, without
limitation, reasonable attorneys’ fees and expenses) in connection with any
unpaid Leasing Costs required to be paid by Seller pursuant to this Section
20(C)(1). Seller shall, at Seller’s sole cost and expense, cause the completion
of Landlord’s Work required pursuant to this Section 20(C)(1) as soon as is
reasonably practicable. If Landlord’s Work has not been completed by Closing,
then Seller shall, at Seller’s sole cost and expense, cause the completion of
Landlord’s Work following the Closing. After Closing, Purchaser shall reasonably
cooperate with Seller to allow Seller to complete Landlord’s Work.
(2)    Purchaser’s Responsibility for Leasing Costs. Purchaser shall be
responsible for the payment and performance of all of landlord’s obligations
under the Leases and New Leases (defined below), other than Landlord’s Work, and
for paying all Leasing Costs payable in connection with: (i) the Leases entered
into on or after the date hereof, including, but not limited to, those Leases
approved in writing by Purchaser (or deemed approved by Purchaser under this
Agreement) and leases which are pending as of the Closing (and executed by
Purchaser after the Closing) which, as of the date hereof include
SingleStop USA, Coalition for Behavioral Services and AHRC, (ii) all renewals,
amendments, modifications, terminations, extensions and expansions entered into
after the date hereof with the written approval of Purchaser (or deemed approval
of Purchaser under this Agreement) or, without Purchaser’s approval, if the
lessor’s consent to such action is not required or is not to be unreasonably
withheld under the terms of the applicable Lease (Leases satisfying the criteria
described in the foregoing clauses (i) and (ii), collectively “New Leases”) and
the applicable Leasing Costs are payable in accordance with the express terms of
such existing Lease as to any renewals, exercised by a Tenant for a renewal
period commencing after the date hereof and (iii) all renewals, amendments,
modifications, extensions and expansions which have an effective date on or
after the date hereof. If on or prior to the Closing Date, Seller shall have
performed any Landlord’s Work or paid any Leasing Costs for which Purchaser is
responsible pursuant to this subsection, Purchaser shall reimburse Seller
therefor at the Closing provided that Seller shall supply invoices,

-39-
18848190v.10

--------------------------------------------------------------------------------




statements or commission agreements for all such Landlord’s Work completed and
paid for and Leasing Costs paid for.
(3)    Review by Seller and Purchaser. Prior to Closing, Seller and Purchaser
shall review all Leases and related commission agreements and determine the
amount of all Leasing Costs which are payable after the Closing for which Seller
is responsible pursuant to this Section 20(C) and the aggregate amount thereof
(if any) shall be credited against the Purchase Price at the Closing. If Seller
gives Purchaser a credit against the Purchase Price pursuant to the immediately
preceding sentence, then Seller shall be relieved of all liability for Leasing
Costs, and Purchaser shall pay such amounts as they become due, subject to the
provisions of Section 7(G). Purchaser hereby agrees to indemnify, defend and
hold Seller harmless from and against any and all liability, loss, cost,
judgment, claim, damage or expense (including, without limitation, reasonable
attorneys’ fees and expenses), in connection with Leasing Costs for New Leases
and with respect to the non-payment of any Leasing Costs for which Purchaser has
received a credit at the Closing. Purchaser shall not be responsible for any
Affiliate Leasing Costs. The provisions of this Section 20(C) shall survive the
Closing.
D.    Seller’s Base Building Capital Work.
Seller shall be responsible for completing, and paying the costs and expenses
required to complete, all of the base building work set forth on Exhibit 20(D)
(“Seller’s Work”). Upon completion of Seller’s Work, Seller shall provide
documentation to Purchaser to (i) evidence substantial completion of Seller’s
Work and (2) substantive payment for Seller’s Work. If Seller’s Work has not
been completed by Closing, then Seller shall, at Seller’s sole cost and expense,
cause the completion of Seller’s Work following the Closing. After Closing,
Purchaser shall reasonably cooperate with Seller to allow Seller to complete the
Construction Work.
E.    Purchaser has indicated that it intends to retain East End Realty (an
affiliate of Seller) as property and construction manager at the Property
following the Closing. Seller’s willingness to remain responsible for the
completion of Landlord’s Work set forth on Exhibit “16(A)(xxi)” and Seller’s
Work set forth on Exhibit 20(D) is expressly conditioned upon East End Realty in
fact being retained as property and construction manager at the Property
following the Closing. If East End Realty is not retained at Closing as the
property manager at the Property, then in lieu of Seller remaining responsible
for the performance and completion of Landlord’s Work set forth on
Exhibit “16(A)(xxi)”and Seller’s Work set forth on Exhibit 20(D) after the
Closing, Seller shall instead be permitted to credit Purchaser any amounts
required to complete such Landlord’s Work and such Seller’s Work. Seller shall
provide evidence and documentation reasonably acceptable to Purchaser to
substantiate the amounts to be credited to Purchaser as aforementioned.
21.
Transfer Taxes.

A.    Seller and Purchaser shall join on the Closing Date in completing,
executing, delivering and verifying the returns, affidavits and other documents
required in connection with the taxes imposed under Article 31 of the Tax Law of
the State of New York and Title II of Chapter 46 of the Administrative Code of
the City of New York and any other tax payable by reason of delivery

-40-
18848190v.10

--------------------------------------------------------------------------------




and/or recording of the documents to be delivered at the Closing (collectively,
“Conveyance Taxes”). The Conveyance Taxes shall be paid by Seller.
B.    Seller, shall deliver to the Title Insurer at the Closing certified
check(s), payable to the order of the appropriate tax collecting agency or
official, in the amount of all Conveyance Taxes. Instead of paying any of such
Conveyance Taxes directly, Seller may elect to offset the amount thereof against
the Purchase Price, in which event Purchaser shall pay same for the account of
Seller.
C.    The provisions of this Article 21 shall survive the Closing.
22.
Non-Liability.

Except for the obligations of Seller to retain the Ceiling as set forth in
Section 16(C), Purchaser agrees that it shall look solely to the Premises, and
not to any other assets of Seller, or to the members, managers, directors,
officers, employees, shareholders, partners or agents of Seller or any other
person, partnership, corporation or trust, as principal of Seller or otherwise,
and whether disclosed or undisclosed for the performance of any of the covenants
or other Agreements contained hereto, to enforce its rights hereunder or in
connection with this Agreement or the transactions contemplated hereby, and that
none of the members, managers, directors, officers, employees, shareholders,
partners or agents of Seller or any other person, partnership, corporation or
trust, as principal of Seller or otherwise, and whether disclosed or
undisclosed, shall have any personal obligation or liability hereunder, and
Purchaser shall not sue nor otherwise seek to assert any claim or enforce any of
its rights hereunder against such party. Without limiting the generality of the
foregoing provisions of this Section 22, Purchaser hereby unconditionally and
irrevocably waives any and all claims and causes of action of any nature
whatsoever it may now or hereafter have against such parties, and hereby
unconditionally and irrevocably releases and discharges such parties from any
and all liability whatsoever which may now or hereafter accrue in favor of
Purchaser against such party, in connection with or arising out of this
Agreement or the transactions contemplated hereby. The provisions of this
Article 22 shall survive the Closing.
23.
Seller’s Inability to Perform; Seller’s Default.

If Seller shall be unable to perform its obligation to convey the Premises to
Purchaser in accordance with the terms of this Agreement (other than by reason
of Seller’s Willful Default (as hereinafter defined)), then Purchaser, at
Purchaser’s option shall either elect to (i) waive such inability to perform and
proceed to the Closing in accordance with the terms hereof, or (ii) terminate
this Agreement, which election shall be made no later than the Closing Date. If
Seller shall be unable to perform its obligation to convey the Premises to
Purchaser in accordance with the terms of this Agreement (other than by reason
of Seller’s Willful Default) and Purchaser does not close the transaction
contemplated hereby or make a timely election to waive such inability, then
Purchaser shall be deemed to elect to proceed under clause (ii) above, in which
case Escrow Agent shall refund to Purchaser the Deposit (and all interest earned
thereon, if any), and neither party shall thereafter have any further right or
obligation hereunder. “Seller’s Willful Default” shall mean Seller’s willful
refusal to perform its obligation to convey the Premises to Purchaser in
accordance with terms of this Agreement, provided: (1) the reasons for such
refusal do not include conditions beyond Seller’s control or the unmarketability
of title (subject to Seller’s compliance with its express

-41-
18848190v.10

--------------------------------------------------------------------------------




obligations under Section 10); and (2) Purchaser has satisfied, or is able to
satisfy by the Closing Date all conditions required to be satisfied by it under
this Agreement, is not otherwise in default under this Agreement and is ready,
willing and able to perform all of its obligations under this Agreement and to
deliver the Purchase Price due Seller under this Agreement. In the event of
Seller’s Willful Default, then Purchaser, at its sole option and as its sole and
exclusive remedy may either (a) terminate this Agreement, in which event Escrow
Agent shall refund to Purchaser the Deposit (and all interest thereon, if any)
and Seller shall pay to Purchaser an amount up to Two Hundred Fifty Thousand
Dollars and 00/100 ($250,000.00) for Purchasers actual, out-of-pocket, third
party costs, and neither party shall thereafter have any further right or
obligation hereunder, other than the Surviving Obligations or (b) within
forty-five (45) days after any rights of Purchaser arise due to a Seller’s
Willful Default, bring an action in equity against Seller for specific
performance. In no event may Purchaser bring an action against Seller for
damages or seek any remedy (whether or not in an action at law or in equity)
against Seller that could require Seller to pay any monies to Purchaser whether
characterized as damages or otherwise (except for an action to compel Escrow
Agent to return the Deposit to Purchaser if Purchaser is, in fact, entitled to
the return thereof in accordance with this Agreement). The untruth or inaccuracy
of any representation or warranty of Seller or Seller’s noncompliance with any
of its covenants shall not be deemed Seller’s Willful Default, provided Seller
has complied with its obligations under Section 16D(i) with respect thereto.
1.
Condition of Premises.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, PURCHASER SHALL ACCEPT THE
PREMISES AT THE CLOSING IN ITS “AS IS” CONDITION AS OF THE DATE HEREOF,
REASONABLE WEAR AND TEAR EXCEPTED, AND SUBJECT TO THE PROVISIONS OF ARTICLE 18
HEREOF IN THE EVENT OF A CASUALTY OR CONDEMNATION. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, SELLER SHALL NOT BE LIABLE FOR ANY LATENT OR PATENT DEFECTS IN
THE PREMISES OR BOUND IN ANY MANNER WHATSOEVER BY ANY GUARANTEES, PROMISES,
PROJECTIONS, OPERATING EXPENSES, SET-UPS OR OTHER INFORMATION PERTAINING TO THE
PREMISES MADE, FURNISHED OR CLAIMED TO HAVE BEEN MADE OR FURNISHED, WHETHER
ORALLY OR IN WRITING, BY SELLER OR ANY OTHER PERSON OR ENTITY, OR ANY PARTNER,
EMPLOYEE, AGENT, ATTORNEY OR OTHER PERSON REPRESENTING OR PURPORTING TO
REPRESENT SELLER. PURCHASER ACKNOWLEDGES THAT NEITHER SELLER NOR ANY OF THE
EMPLOYEES, AGENTS OR ATTORNEYS OF SELLER HAVE MADE AND DO NOT MAKE ANY ORAL OR
WRITTEN REPRESENTATIONS OR WARRANTIES WHATSOEVER TO PURCHASER, WHETHER EXPRESS
OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, AND, IN PARTICULAR,
THAT, OTHER THAN AS SET FORTH HEREIN, NO SUCH REPRESENTATIONS AND WARRANTIES
HAVE BEEN MADE WITH RESPECT TO THE STATUS AND EXTENT OF ANY RIGHTS OF WAY,
LEASE, RIGHT OF RETENTION, POSSESSION, LIEN ENCUMBRANCE, LICENSE, RESERVATION,
COVENANT, CONDITION, RESTRICTION OR ANY OTHER MATTER AFFECTING TITLE, THE
PHYSICAL, ENVIRONMENTAL CONDITION OR

-42-
18848190v.10

--------------------------------------------------------------------------------




OPERATION OF THE PREMISES (INCLUDING, BUT NOT LIMITED TO, (I) STRUCTURAL
ELEMENTS, FOUNDATION, ROOF, APPURTENANCES, ACCESS, LANDSCAPING, PARKING
FACILITIES AND THE ELECTRICAL, HVAC, PLUMBING, SEWAGE AND UTILITY SYSTEMS,
FACILITIES AND APPLIANCES; (II) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL
CONDITION OF SOILS, GROUND WATER AND GEOLOGY, THE PRESENCE, INTRODUCTION,
HANDLING, GENERATING, STORING, DISPOSING OF HAZARDOUS MATERIALS OR EFFECT OF
HAZARDOUS MATERIALS AT OR AFFECTING THE PREMISES, THE ACTUAL OR PROJECTED
REVENUE AND EXPENSES OF THE PREMISES, THE ZONING AND OTHER LAWS, REGULATIONS AND
RULES OR RELEVANT ENVIRONMENTAL LAWS APPLICABLE TO THE PREMISES OR THE
COMPLIANCE OF THE PREMISES THEREWITH, THE CURRENT OR FUTURE REAL ESTATE TAX
LIABILITY, ASSESSMENT OR VALUATION OF THE PREMISES, THE AVAILABILITY OF ANY
FINANCING FOR THE ACQUISITION, ALTERATION, REHABILITATION OR OPERATION OF THE
PREMISES FROM ANY SOURCE, INCLUDING, WITHOUT LIMITATION, ANY STATE, CITY OR
FEDERAL GOVERNMENT OR LENDER OR ANY INSTITUTIONAL LENDER, THE CURRENT OR FUTURE
USE OF THE PREMISES, INCLUDING, WITHOUT LIMITATION, THE PREMISES USE FOR
RESIDENTIAL (INCLUDING HOTEL, COOPERATIVE OR CONDOMINIUM USE) OR COMMERCIAL
PURPOSES, THE PRESENT AND FUTURE CONDITION AND OPERATING STATE OF ANY AND ALL
MACHINERY OR EQUIPMENT ON THE PREMISES AND THE PRESENT OR FUTURE STRUCTURAL AND
PHYSICAL CONDITION OF ANY BUILDING OR ITS SUITABILITY FOR REHABILITATION OR
RENOVATION, THE ZONING OR LEGAL STATUS OF THE PREMISES, THE OWNERSHIP OR STATE
OF TITLE OF ANY PERSONAL PROPERTY ON THE PREMISES, QUANTITY, QUALITY OR
CONDITION OF THE PERSONAL PROPERTY OR FIXTURES OR OF THE LABOR AND MATERIAL
FURNISHED AT OR TO THE PREMISES, THE USE OR OCCUPANCY OF THE PREMISES OR ANY
PART THEREOF, OR ANY OTHER MATTER OR THING AFFECTING OR RELATING TO THE PREMISES
OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT AS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. PURCHASER HAS NOT RELIED AND IS NOT RELYING UPON ANY
REPRESENTATIONS OR WARRANTIES, OR UPON ANY STATEMENTS MADE IN ANY INFORMATIONAL
MATERIALS WITH RESPECT TO THE PREMISES PROVIDED BY SELLER OR ANY OTHER PERSON OR
ENTITY, OR ANY SHAREHOLDER, EMPLOYEE, AGENT, ATTORNEY OR OTHER PERSON
REPRESENTING OR PURPORTING TO REPRESENT SELLER, OTHER THAN THE REPRESENTATIONS
AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT. THE PARTIES HERETO AGREE
THAT THE PERSONAL PROPERTY INCLUDED IN THIS SALE, WHICH IS OR MAY BE ATTACHED TO
OR USED IN CONNECTION WITH THE PREMISES, HAS NO SIGNIFICANT SEPARATE VALUE
EXCEPT IN CONJUNCTION WITH THE REAL PROPERTY. NO PART OF THE PURCHASE PRICE IS
ATTRIBUTABLE TO THE PERSONAL PROPERTY. THE PROVISIONS OF THIS ARTICLE 24 SHALL
SURVIVE THE CLOSING.

-43-
18848190v.10

--------------------------------------------------------------------------------




2.
Environmental Matters.

Without limiting the generality of Article 24, Purchaser acknowledges that it
has had an opportunity to conduct its own investigation of the Premises with
regard to Hazardous Materials and compliance of the Premises with Relevant
Environmental Laws. Purchaser is aware (or has had sufficient opportunity to
become aware) of the environmental, biological and pathogenic conditions of,
affecting or related to the Premises and Purchaser agrees to take the Premises
subject to such conditions. Purchaser agrees to assume all costs and liabilities
arising out of or in any way connected to the Premises, including, but not
limited to those arising out of Hazardous Materials and Relevant Environmental
Laws. Purchaser hereby releases Seller, its principals and affiliates, and their
respective officers, directors, members, managers, partners, agents, employees,
successors and assigns, from and against any and all claims, counterclaims and
causes of action which Purchaser may now or in the future have against any of
the foregoing parties arising out of the existence of Hazardous Materials
affecting the Premises. The provisions of this Article 25 shall survive the
Closing.
3.
Tax Reduction Proceedings.

A.    If any tax reduction proceedings in respect of the Real Property relating
to any fiscal year ending prior to the fiscal year in which the Closing occurs
are pending at the time of the Closing, Seller reserves and shall have the right
to continue to prosecute and/or settle the same. If any tax reduction
proceedings in respect of the Real Property relating to the fiscal year in which
the Closing occurs are pending at the time of the Closing, then Seller reserves
and shall have the right to continue to prosecute and/or settle the same,
provided, however, that Seller shall not settle any such proceeding without
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld or delayed. Purchaser shall reasonably cooperate with Seller in
connection with the prosecution of any such tax reduction proceedings.
B.    Any refunds or savings in the payment of taxes resulting from such tax
reduction proceedings applicable to the period prior to the Closing shall belong
to and be the property of Seller, and any refunds or savings in the payment of
taxes applicable to the period from and after the Closing shall belong to and be
the property of Purchaser; provided, however, that if any such refund creates an
obligation to reimburse any Tenants for any Overage Rent paid or to be paid,
that portion of such refund equal to the amount of such required reimbursement
(after deduction of allocable expenses as may be provided in the Lease to such
Tenant) shall, at Seller’s election, either (i) be paid to Purchaser and
Purchaser shall disburse the same to such Tenants or (ii) be paid by Seller
directly to the Tenants entitled thereto. All reasonable attorneys’ fees and
other expenses incurred in obtaining such refunds or savings shall be
apportioned between Seller and Purchaser in proportion to the gross amount of
such refunds or savings payable to Seller and Purchaser, respectively (without
regard to any amounts reimbursable to Tenants).
C.    The provisions of this Article 26 shall survive the Closing.
4.
Union Agreement; Other Employment Matters.

A.    Employees. Purchaser acknowledges that the Union Employees at the Premises
are

-44-
18848190v.10

--------------------------------------------------------------------------------




employees of Pritchard Industries, Inc., and/or its affiliate Core Facilities
Services LLC (collectively, the "Service Provider") and are covered by the Union
Agreement with Local 94 and Local 2013 UFCW. Effective as of the Closing Date,
all Union Employees listed on Exhibit 16(A)(ii) (and any replacements thereof)
shall be offered the same employment at the Building on substantially the same
terms and conditions as such Union Employees were employed immediately prior to
the Closing. The parties agree that from and after the Closing the Union
Employees shall be employed by Service Provider or another third-party service
provider pursuant to a contract with Purchaser or its designee, as Purchaser
elects in its sole discretion, in substantially the same manner as employment
arrangements are currently addressed for the Property. Purchaser shall be solely
responsible for, and hereby assumes, or will cause its designee to assume, all
liabilities whatsoever with respect to, any and all (i) salaries (for the period
from and after the Closing Date), (ii) benefits attributable to the period from
and after the Closing Date payable to the Union Employees and all relevant
benefit plan contributions, (iii) benefit continuation and/or severance payments
relating to any Union Employee that may be payable upon any termination of
employment of any such Union Employee from and after the Closing Date, and (iv)
notices, payments, fines or assessments due pursuant to any laws, rules or
regulations arising under federal, state or local jurisdiction or otherwise,
with respect to the employment, discharge or layoff of Employees from and after
the Closing Date, including, but not limited to, such liability as arises under
the Worker Adjustment and Retraining Notification Act, Section 4980B of the
Internal Revenue Code (COBRA) and any rules or regulations as have been issued
in connection with any of the foregoing. Seller shall pay (through its
third-party Service Provider) all wages, payroll taxes and fringe benefits
(including vacation pay and sick pay to the extent actually earned), as well as
social security, unemployment compensation, health, life and disability
insurance as well as welfare and pension fund contributions, if any) through the
date immediately preceding the Closing, subject to adjustment to the extent such
payments relate to a period of time from and after the Closing Date. Purchaser,
with respect to the period from and after the Closing Date, hereby agrees to
indemnify and defend Seller and the other Seller Related Parties, and Seller,
with respect to the period of Seller’s ownership of the Property prior to the
Closing, hereby agrees to indemnify and defend Purchaser and its affiliates,
shareholders, officers, directors, partners, principals, members, managers,
employees, agents and contractors against, and agrees to hold them harmless
from, any and all claims, complaints, charges, grievances, losses, damages and
expenses (including, without limitation, reasonable attorneys' fees and
expenses) and other liabilities or obligations incurred or suffered as a result
of any claim by any Employee (or other representative thereof, including,
without limitation, the union or any fund trustee) that arises under federal,
state or local statute (including, without limitation, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the National Labor Relations Act, the Equal Pay Act, the
Americans with Disabilities Act of 1990, ERISA (as hereinafter defined), the
Multi Employer Pension Plan Act of 1980 (including, without limitation, any
claim for pension plan withdrawal liability arising out of the transaction
contemplated by this Agreement), the Displaced Building Service Workers
Protection Act of the City of New York, and all other statutes or rules
regulating the terms and conditions of employment), under any regulation or
ordinance, under the common law or in equity (including any claims for wrongful
discharge or otherwise), or under any policy, agreement, understanding or
promise, written or oral, formal or informal, arising out of actions, events or
omissions that occurred (or, in the case of omissions, failed to occur) during
the period of their respective ownership of the Property.

-45-
18848190v.10

--------------------------------------------------------------------------------




B.    Collective Bargaining Agreements. Effective as of the Closing Date,
Purchaser shall assume (or cause the assumption by its designee, Service
Provider or another third party service provider), observe, pay and perform all
obligations and liabilities under, arising from or otherwise relating to the
Union Agreement. Purchaser shall have sole responsibility for all such
obligations and liabilities arising under or relating to the Union Agreement on
or at any time after the Closing Date and hereby agrees to indemnify, defend and
hold Seller harmless from and against all loss, cost and expense incurred by
Seller as a result of the failure of Purchaser to so assume (or cause the
assumption by its designee, Service Provider or another third party service
provider), observe, pay and perform the same. The parties acknowledge the
enactment of the Building Service Workers Protection Act, §22-505 of the
Administrative Code of the City of New York (“BSWPA”). Purchaser and Seller
shall comply with the terms of the BSWPA to the extent applicable.
C.    The provisions of this Section 27 shall survive the Closing.
5.
Notices.

All notices, demands or requests made pursuant to, under or by virtue of this
Agreement (in each case, a “Notice”) must be in writing and sent to the party to
which the Notice is being made by nationally recognized overnight courier or
delivered by hand with receipt acknowledged in writing as follows:

-46-
18848190v.10

--------------------------------------------------------------------------------




To Seller:
 
 
c/o East End Capital Partners, LLC
600 Madison Avenue, 11th Floor
New York, New York 10022
Attention: Jonathon K. Yormak
David Peretz
with a copy to:
 
 
GreenOak Real Estate Advisors
399 Park Avenue, 22nd Floor
New York, New York 10022
Attention: Mark Van Zandt
Kevin Robinson, Esq.
with a copy to:
 
 
Stephen G. Epstein, Esq.
c/o Seyfarth Shaw LLP
620 Eighth Avenue
New York, New York 10018
To Purchaser:
 
 
ARC NYC123WILLIAM, LLC
c/o American Realty Capital
405 Park Avenue
New York, New York 10022
Attention: Michael A. Happel
with a copy to:
 
 
ARC NYC123WILLIAM, LLC
c/o American Realty Capital
405 Park Avenue
New York, New York 10022
Attention: Legal Department
To Escrow Agent:
Kensington Vanguard National Land Services
39 West 37th Street, 7th Floor
New York, New York 10018 
Attention: Lawrence Boes
 
 

All Notices (i) shall be deemed given upon the date of delivery if delivery is
made before 4:00 PM (New York time) and, if delivered later, on the next
business day after delivery of such Notice or the date of refusal to accept
delivery of such Notice and (ii) may be given either by a party hereto or by
such party’s attorney set forth above. The address for Notices to any party may
be changed by such party by a written Notice by not less than five (5) days’
notice served in accordance with this Section. Notices or other communications
(including agreements) signed by the attorneys for the respective parties shall
be deemed binding upon the parties so long as the intention for such
communications (including email agreements) between the attorneys to be binding
is clearly set forth therein.

-47-
18848190v.10

--------------------------------------------------------------------------------




6.
Entire Agreement.

This Agreement contains all of the terms agreed upon between the parties with
respect to the subject matter hereof, and all agreements heretofore had or made
between the parties hereto are merged in this Agreement which alone fully and
completely expresses the agreement of said parties.
7.
Amendments.

This Agreement may not be changed, modified or terminated, nor may any provision
hereunder be waived, except by an instrument executed by the parties hereto.
8.
No Waiver.

No waiver by either party of any failure or refusal to comply with its
obligations under this Agreement shall be deemed a waiver of any other or
subsequent failure or refusal to so comply.
9.
Successors and Assigns.

This Agreement shall inure to the benefit of, and shall bind the parties hereto
and the heirs, executors, administrators, successors and permitted assigns of
the respective parties.
10.
Partial Invalidity.

If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.
11.
Section Headings; Incorporation of Exhibits.

The headings of the various articles and sections of this Agreement have been
inserted only for convenience, and are not part of this Agreement and shall not
be deemed in any manner to modify, explain or restrict any of the provisions of
this Agreement. Unless otherwise provided in this Agreement, any reference in
this Agreement to an Exhibit is understood to be a reference to the Exhibits
annexed to this Agreement. All Exhibits annexed to this Agreement shall be
incorporated into this Agreement as if fully set forth herein.
12.
Governing Law.

This Agreement shall be governed by, interpreted under and construed and
enforced in accordance with, the laws of the State of New York, without
reference to conflicts of laws principles. EACH OF THE PARTIES HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF RELATING TO THIS AGREEMENT. Any action
brought hereunder shall be brought in a court of law located in the Borough of
Manhattan, City, County and State of New York. The prevailing party in any such
litigation shall be entitled to recovery of all of its fees and expenses

-48-
18848190v.10

--------------------------------------------------------------------------------




(including legal fees) incurred in such action. The parties hereby agree and
consent that without limiting other methods of obtaining jurisdiction, personal
jurisdiction over the parties in any such action or proceeding may be obtained
within or without the jurisdiction of any court located in the Borough of
Manhattan, City, County and State of New York and that any process or notice of
motion or other application to any such court in connection with any such action
or proceeding may be served upon the parties by registered or certified mail to
or by personal service at the last known address of the parties, whether such
address be within or without the jurisdiction of any such court. Purchaser
hereby irrevocably designates Donovan LLP, as its agent for service of process
in connection with any matter relating to this Agreement. Seller hereby
irrevocably designates Seyfarth Shaw LLP, as its agent for service of process in
connection with any matter relating to this Agreement.
13.
Confidentiality.

H.    Except as may be required by law or in connection with any court or
administrative proceeding or required financial disclosures or other filings
with the SEC or other governmental agencies by Purchaser, Purchaser’s affiliates
and/or Purchaser’s Representatives, neither Purchaser nor Purchaser’s
Representatives shall issue or cause the publication of any press release or
other public announcement, or cause, permit or suffer any other disclosure which
sets forth the terms of the transactions contemplated hereby (other than to
Purchaser’s consultants, advisors, attorneys, accountants, lenders and potential
lenders and investors or potential investors, who, in turn, shall be bound by
this Article 36), without first obtaining the written consent of Seller which
shall not be unreasonably withheld. Nothing contained herein shall preclude the
parties from issuing customary press releases following the Closing.
I.    Purchaser and Purchaser’s Representatives will treat the information
disclosed by Seller or otherwise gained through Purchaser’s access to the
Premises and Seller’s books and records as confidential giving it the same care
as Purchaser’s own confidential information.
14.
No Recording or Notice of Pendency.

The parties hereto agree that neither this Agreement nor any memorandum hereof
shall be recorded. Supplementing the other liabilities and indemnities of
Purchaser to Seller under this Agreement, and notwithstanding any other
provision of this Agreement (including, without limitation, any provision
purporting to create a sole and exclusive remedy for the benefit of Seller),
Purchaser agrees to indemnify and hold Seller harmless from and against any and
all losses, costs, damages, liens, claims, counterclaims, liabilities or
expenses (including, but not limited to, attorneys’ fees, court costs and
disbursements) incurred by Seller arising from or by reason of the recording of
this Agreement, any memorandum hereof, or any notice of pendency (unless
Purchaser prevails in a final unappealable order against Seller in the action
underlying such notice of pendency) or any other instrument against the
Premises. The provisions of this Article 37 shall survive the Closing or any
early termination of this Agreement.
15.
Assignment.

Purchaser may not assign its rights or obligations under this Agreement or
transfer any direct or indirect ownership or other interest in Purchaser without
the prior written consent of Seller, and

-49-
18848190v.10

--------------------------------------------------------------------------------




any such assignment made without Seller’s consent shall be void ab initio.
Notwithstanding anything to the contrary contained in this Article 38, Purchaser
shall have a right to assign Purchaser’s rights under this Contract, in whole,
but not in part, to one (i) or more entities which is an affiliate or subsidiary
of New York Recovery Operating Partnership, L.P. (the entity to which the rights
are assignable may be a trust, limited liability company, limited liability
partnership, limited partnership or a corporation) (including the right to
assign the Agreement at Closing to multiple entities provided that all of the
Units shall close simultaneously), provided that (i) Purchaser designates such
assignee at least three (3) business days prior to the Closing Date; (ii) the
Closing is not delayed as a result of such assignment, (iii) the assignee of
this Contract assumes in writing, the obligations of Purchaser under this
Contract, and (iv) the assignment is made without consideration.
16.
Counterparts.

This Agreement may be executed in any number of counterparts each of which when
so executed and delivered shall be deemed to be an original, but all such
counterparts shall constitute one and the same agreement.
17.
No Third Party Beneficiary.

The provisions of this Agreement are not intended to benefit any third parties.
18.
[Intentionally deleted]

19.
Business Days.

In the event that any of the dates specified in this Agreement shall fall on a
Saturday, a Sunday, or a Federal or New York holiday, then the date of such
action shall be deemed to be extended to the next business day.
20.
Mortgage Loan Assignment.

If Purchaser so requests in writing, Seller will reasonably cooperate with
Purchaser and request from its mortgagee that the mortgage presently affecting
the Premises which Seller is required to discharge in accordance with the
provisions of this Agreement be assigned to Purchaser's lender, and all original
notes, mortgages and prior assignments in connection therewith and in the
possession of Seller's mortgagee be delivered to Purchaser's lender at or prior
to the Closing. This cooperation will be at no cost or expense to Seller, and
Purchaser shall pay all costs and expenses associated therewith to Seller's
mortgagee; in addition to which Purchaser shall pay to Seller an amount equal to
fifty (50%) percent of the mortgage recording tax savings achieved by the
assignment of the mortgage at Closing, net of the costs payable by Purchaser to
Seller's lender and Seller's lender's attorney in connection therewith. The
assignment of mortgage by the mortgagee shall be without warranty or recourse
and any such assignment of the mortgage shall be on mortgagee's standard form of
assignment of mortgage. Notwithstanding the foregoing, it is expressly
understood and acknowledged by Purchaser that this Agreement and Purchaser's
obligations hereunder are not contingent or conditioned upon the completion of
such assignment of mortgage to Purchaser's lender nor entitle Purchaser to a
reduction in the Purchase Price.

-50-
18848190v.10

--------------------------------------------------------------------------------




21.
Waiver of Trial by Jury.

SELLER AND PURCHASER EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR COUNTERCLAIM ARISING IN
CONNECTION WITH OR OTHERWISE RELATING TO THIS AGREEMENT. THE PROVISIONS OF THIS
ARTICLE 44 SHALL SURVIVE THE CLOSING OR THE TERMINATION OF THIS AGREEMENT.
[Remainder of this page intentionally left blank]


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.
SELLER:
EEGO 123 William Owner, LLC,
a Delaware limited liability company
By:
/s/ Jonathon K. Yormak    
Name:    Jonathon K. Yormak
Title:    Authorized Signatory

PURCHASER:
ARC NYC23WILLIAM, LLC,
a Delaware limited liability company
By:
/s/ Michael Happel    
Name:    Michael Happel
Title:    Authorized Signatory

The undersigned has executed this Agreement solely to confirm its acceptance of
the duties of Escrow Agent as set forth in Article 19 hereof and receipt of the
Deposit:
KENSINGTON VANGUARD NATIONAL LAND SERVICES

-51-
18848190v.10

--------------------------------------------------------------------------------




By:
/s/ Lawrence Boes    
Name:    Lawrence Boes
Title:    Authorized Signatory

and EVP

-1-
18848190v.10

--------------------------------------------------------------------------------




Exhibit “1(A)”
Description of Land
Old Republic National Title Insurance Company
Title Number: 820212(0-NY-CR-KV)B
SCHEDULE A
DESCRIPTION
The land referred to in this Certificate of Title is described as follows:
ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:
BEGINNING at a point on the easterly side of Dutch Street, distant 86 feet
10-1/2 inches northerly from the corner formed by the intersection of said
easterly side of Dutch Street with the northerly side of John Street;
RUNNING THENCE easterly along a line forming an angle of 93 degrees 34 minutes
10 seconds on its northerly side with the easterly side of Dutch Street, 80 feet
2-1/4 inches;
THENCE northerly along a line forming an angle of 86 degrees 31 minutes 10
seconds on its westerly side with last mentioned line, 23 feet 3/8 inches, more
or less, to a line drawn westerly in continuation of a line drawn along the
northerly face of the northerly wall of the 1 story brick building on premises
adjoining on the South;
THENCE easterly along a line which forms an angle of 88 degrees 52 minutes 20
seconds on its northerly side with the westerly side of William Street to and
along the northerly face of the northerly wall of said 1 story building and part
of the way through an old party wall, 89 feet 5-3/4 inches to the said westerly
side of William Street;
THENCE northerly along said westerly side of William Street, 130 feet 6-1/8
inches;
THENCE westerly along a line which forms an angle of 87 degrees 12 minutes 30
seconds on its southerly side with the said westerly side of William Street and
through an old party wall, 45 feet 5-1/4 inches;
THENCE northerly along a line which forms an angle of 87 degrees 12 minutes 30
seconds on its easterly side with the last course, 8-1/2 inches;
THENCE westerly along a line which forms an angle of 87 degrees 49 minutes 30
seconds on its southerly side with the last course, 49 feet 11-3/4 inches;
THENCE southerly along a line which forms an angle of 91 degrees 54 minutes 30
seconds on its easterly side with the last course, 10 feet 4-1/4 inches;
THENCE easterly along a line which forms an angle of 90 degrees 18 minutes 20
seconds on its northerly side with the last course, 7-1/2 inches;
THENCE southerly along a line which forms an angle of 89 degrees 43 minutes 00
seconds on its westerly side with the last course, 12 feet 7-3/4 inches;
THENCE westerly along a line which forms an angle of 90 degrees 53 minutes 40
seconds on its northerly side with the last course, 3 feet 1/2 inches;
THENCE westerly in a straight line parallel or nearly so with the southerly side
of Fulton Street, 71 feet 10-1/2 inches to a point on the easterly side of Dutch
Street, distant 103 feet southerly from the southeasterly corner of Fulton and
Dutch Street, as measured along said easterly side of Dutch Street;

EXH 1(A)-1
18848190v.6
18848190v.10

--------------------------------------------------------------------------------




THENCE southerly along said easterly side of Dutch Street, 115 feet 9-3/8 inches
to the point or place of beginning.







EXH 1(A)-2
18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “1(B)”
Leases


1. Breakthrough New York
a.
Lease Dated July 14, 2014

b.
Commencement Date Agreement, Dated August 7, 2014

2. Casa Benton
a.
S&K International Food Corporation, Standard Form of Office Lease Dated August
4, 2003

b.
Good Guy Guaranty, Dated August 28, 2013

c.
Consent to Assignment and Assumption of Lease and Lease Modification Agreement,
Dated October 3, 2013

3. The City of New York, Department of Citywide Administrative Services to be
used by the Human Resources Administration
a. Agreement of Lease, Dated February 25, 2014
4. The City of New York, Department of Citywide Administrative Services to be
used the New York City Department of Youth and Community Development
a. License Agreement, Dated August 19, 2014
5. Cooper Robertson & Partners Architects, LLP a. Lease, Dated June 10, 2014
6. Daksha Patel
a.
Lease, Dated November 1, 1988

b.
First Modification of Lease, Dated December 1991

c.
Second Modification of Lease, Dated December 11, 1999

d.
Lease, Dated October 29, 2009

7. Digital Evolution, Inc.
a.
Lease, Dated October 15, 2014

b.
Guaranty, Dated October 15, 2014

8. Gotham Medical Associates, PLLC
a.
Lease, Dated May 20, 2014

b.
Guaranty, Dated May 14, 2014

c.
Amendment to Lease, Dated August 22, 2014

d.
Commencement Date Agreement, Dated August 25, 2014

9. GSA (United States of America)
a. Lease for Real Property, Dated September 14, 2010
b. Supplemental Lease Agreement, Dated December 16, 2010
c. Supplement Lease Agreement, Dated August 23, 2012
10. 1CD - International Center for the Disabled a. Lease, Dated October 8, 2013

18848190v.6
18848190v.10

--------------------------------------------------------------------------------




11. Kaplan & Schultz LLC
a.Lease, Dated July 30, 2007
b.Guaranty of Lease, Dated July 30, 2007
c.Amendment to Lease, Dated March 19, 2014
d.Second Amendment to Lease, Dated June 13, 2014
12. Library Journals, LLC
a.Lease, Dated March 5, 2014
b.Corporate Guaranty, Dated February 2014
c.Commencement Date Agreement, Dated June 20, 2014
13. Local Projects, LLC
a.Lease, Dated July I 1 , 2014
b.Guaranty, Dated July 11, 2014
c.Commencement Date Agreement, Dated September 19, 2014
14. McAloon & Friedman, P.C.
a.Standard Form of Office Lease, Dated February 1, 2003
b.Amendment to Lease, Dated August 26, 2014
c.Letter, Dated July 1, 2014
15. Open Kitchen 123, LLC
a.Agreement of Lease, Dated October 28, 2014
b.Guaranty, Dated October 9, 2014
c.Commencement Date Agreement, Dated January 7, 2015
16. People of the State of New York (Emergency Financial Control Board) a.
Agreement of Lease, Dated April 15 2008
17. People of the State of New York (NYS Department of State) a. Lease, Dated
March 19, 2009
18. People of the State of New York (Office of NY State Comptroller)
a.Agreement of Lease, Dated December 7, 1999
b.Lease Extension, Dated December 30, 2009
19. People of the State of New York (NYS Office of the Court Administration)
a.Agreement of Lease, Dated May 21, 1999
b.Extension Letter, Dated December 15, 2009
20. Pro Counsel Inc.
a.Lease, Dated February 3,2010
b.Amendment to Lease, Dated June 10, 2014
21. Rent Stabilization Association of N.Y.C., Inc.
a.Standard Form of Office Lease, Dated September 12, 1994
b.Extension and Modification of Lease, Dated August 31, 2004
c.Second Extension and Modification Agreement, Dated June 20, 2007
22. Shareablee, Inc.
a.Lease, Dated December 10, 2014
b.Guaranty, Dated December 5, 2014
23. Securities Training Corporation a. Lease, Dated March 31, 2014
24. SumAll, Inc.



--------------------------------------------------------------------------------




a.Lease, Dated April 25, 2014
b.Commencement Date Agreement, December 3, 2014
25. Urban Justice Center
a. Lease, Dated October 25, 2006





--------------------------------------------------------------------------------




Exhibit “1(C)”
Schedule of Service Contracts
Avellino & Watson Fire Controls, Inc. - Fire Alarm Testing, Dated June 1, 2013
Cascade - Water Services, Dated October 30, 2013
Core Industries - Master Services Agreement (Engineering and Security), Dated
September 1, 2013
Croker Fire Drill Corporation - Fire and Life Safety, Dated November 12, 2013
Five Star Carting, Inc. - Trash Removal, Dated November 1, 2013
Mateo Service Corporation - Chiller Maintenance, Dated November 5, 2013 (Not
Signed)
Nouveau - Elevator Maintenance, Dated May 29, 2014
Pest Elimination Systems Technology, Inc. - Pest Control, Dated November 18,
2013
Pritchard Industries, Inc. - Master Services Agreement (Janitorial Services),
Dated January 1, 2014
Siemens Industry, Inc. - HVAC Control Services, Dated October 20, 2013
Talpiot Management, LLC d/b/a East End Realty - Property Management Agreement,
Dated October 2, 2013
TransCanada - Electrical Supply, Assignment and Assumption Agreement, Dated
December 20, 2013; Power Purchase Agreement, Dated February 22, 2012
Light Tower Fiber Networks I, LLC - License Agreement, Dated November 5, 2014
RCN Telecom Services of New York, L.P. - License Agreement, Dated December 29,
2014
Realty Advisory Board on Labor Relations, Incorporated - 2015 Engineer Agreement
with Local 94-94A-94B International Union of Operating Engineers, AFL-CIO, Dated
January 7, 2015
Realty Advisory Board on Labor Relations, Incorporated - 2011 Engineer Agreement
with Local 94-94A-94B International Union of Operating Engineers, AFL-CIO, Dated
January, 2011
Union Agreement between Local 2013 U.F.C.W and Pritchard Industries, Dated
October 3, 2013



18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “1(D)”
Telecommunications Contracts


1.
Light Tower Fiber Networks 1, LLC

a. License Agreement, Dated November 5, 2014
2.
RCN Telecom Services of New York, L.P. a. License Agreement, Dated December 29,
2014

Other Telecommunications Vendors:
AT&T
Time Warner
Verizon



18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “1(E)”
Brokerage Agreements
Leasing Agent Agreements:
•
Exclusive Leasing Agreement between EEGO 123 William Owner, LLC and CBRE,
Inc.("CBRE") dated December 16, 2013 employing CBRE as the sole and exclusive
renting agent for office space

•
Exclusive Leasing Agreement between EEGO 123 William Owner, LLC and CBRE,
Inc.("CBRE") dated April 17, 2014 employing CBRE as the sole and exclusive
renting agent for retail space

Brokerage Commission Agreements:
•
Letter Agreement between EEGO 123 William Owner, LLC and Savills Studley, Inc.
dated December 9, 2014 in connection with the tenant Shareablee

•
Letter Agreement between EEGO 123 William Owner, LLC and Robert K. Futterman &
Associates, LLC dated October 14, 2014 in connection with the tenant Open
Kitchen

•
Letter Agreement between EEGO 123 William Owner, LLC and Prime Manhattan Realty
dated September 4, 2014 in connection with the tenant Digital Evolution

•
Letter Agreement between EEGO 123 William Owner, LLC and Colliers International
NY LLC dated September 3, 2014 in connection with the tenant McAloon & Friedman

•
Letter Agreement between EEGO 123 William Owner, LLC and Cushman & Wakefield,
Inc. dated August 21, 2014 in connection with the tenant NYC DYCD

•
Letter Agreement between EEGO 123 William Owner, LLC and CRESA Partners New York
LLC dated July 29, 2014 in connection with the tenant Breakthrough NY

•
Letter Agreement between EEGO 123 William Owner, LLC and Newmark Grubb Knight
Frank dated July 3, 2014 in connection with the tenant Cooper Robertson

•
Letter Agreement between EEGO 123 William Owner, LLC and CBRE, Inc. dated June
30, 2014 in connection with the tenant Local Projects

•
Letter Agreement between EEGO 123 William Owner, LLC and CBRE, Inc. dated June
30, 2014 in connection with the tenant SumAll

•
Letter Agreement between EEGO 123 William Owner, LLC and ARG Realty Consultants,
LTD. dated June 18, 2014 in connection with the tenant Gotham Medical

•
Letter Agreement between EEGO 123 William Owner, LLC and CBRE, Inc. dated April
30, 2014 in connection with the tenant SumAll

•
Letter Agreement between EEGO 123 William Owner, LLC and CBRE, Inc. dated March
28, 2014 in connection with the tenant Securities Training Corporation

•
Letter Agreement between EEGO 123 William Owner, LLC and Studley, Inc. dated
March 10, 2014 in connection with the tenant Library Journals

•
Letter Agreement between EEGO 123 William Owner, LLC and Cushman & Wakefield,
Inc. dated February 28, 2014 in connection with the tenant NYC-HRA

•
Letter Agreement between EEGO 123 William Owner, LLC and Jones Lang LaSalle
Brokerage, Inc. dated December 4, 2013 in connection with the tenant ICD




18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “1(F)”
Union Agreement
1.
Realty Advisory Board on Labor Relations, Incorporated - 2015 Engineer Agreement
with Local 94-94A-94B International Union of Operating Engineers, AFL-CIO, Dated
January 7, 2015

2.
Realty Advisory Board on Labor Relations, Incorporated - 2011 Engineer Agreement
with Local 94-94A-94B International Union of Operating Engineers, AFL-CIO, Dated
January, 2011

3.
Union Agreement between Local 2013 U.F.C.W and Pritchard Industries, Dated
October 3, 2013










18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “4(A)(i)”
Permitted Exceptions
1.
Sewer Agreement – Recorded in Liber 5017 Page 306.

2.
Declaration, as recorded in:

Liber 4988 (page 206)
Liber 4998 (page 561)
Liber 5022 (page 200)





18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “4(A)(ii)”
Title Objections



18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “8(A)(i)”
Form of Bargain and Sale Deed
WITHOUT COVENANT AGAINST GRANTOR’S ACTS
EEGO 123 WILLIAM OWNER, LLC
a Delaware limited liability company
TO
ARC [__________________], LLC
a Delaware limited liability company
Address:
123 William Street
New York, New York

Block:         78

Lot:        4

County:    New York
RETURN BY MAIL TO:
Donovan LLP
152 Madison Avenue, 14th Floor
New York, New York 10016
Attention: Nicholas T. Donovan, Esq.



BARGAIN AND SALE DEED
18848190v.6
18848190v.10

--------------------------------------------------------------------------------




[BARGAIN AND SALE DEED WITHOUT COVENANT AGAINST GRANTOR’S ACTS THIS INDENTURE,
made as of this _____ day of ____________, 2015
BETWEEN EEGO 123 WILLIAM OWNER, LLC, a Delaware limited liability company, with
offices c/o East End Capital, 600 Madison Avenue, 11th Floor, New York, New York
10022, party of the first part, and [_________________________], a
[_________________________], with offices at [________________________], party
of the second part.
WITNESSETH, that the party of the first part, in consideration of ten dollars
and other valuable consideration paid by the party of the second part, does
hereby grant and release unto the party of the second part, the heirs or
successors and assigns of the party of the second party forever,
ALL that certain plot, piece or parcel of land, with the building and
improvements thereon erected, situate, lying and being in the City, County and
State of New York, more commonly known as 123 William Street, New York, New
York, and more particularly described on Exhibit “A” attached hereto and hereby
made part hereof.
TOGETHER with all right, title and interest, if any, of the party of the first
part in and to any streets and roads abutting the above described premises to
the center lines thereof; TOGETHER with the appurtenances and all the estate and
rights of the party of the first part in and to said premises;
TO HAVE AND TO HOLD the premises herein granted unto the party of the second
part, the heirs or successors and assigns of the party of the second part
forever.
AND the party of the first part, in compliance with Section 13 of the Lien Law,
covenants that the party of the first part will receive the consideration of
this conveyance and will hold the right to receive such consideration as a trust
fund to be applied first for the purpose of paying the cost of the improvement
and will apply the same first to the payment of the cost of the improvement
before using any part of the total of the same for any other purpose. The word
“party” shall be construed as if it read “parties” whenever the sense of this
indenture so requires.
IN WITNESS WHEREOF, the party of the first part has duly executed this deed the
day and year first above written.
IN PRESENCE OF:
EEGO 123 WILLIAM OWNER, LLC,
A Delaware limited liability company

By: ____________________________
Name:
Jonathon K. Yormak
Title:    Authorized Signatory






--------------------------------------------------------------------------------




STATE OF NEW YORK
COUNTY OF NEW YORK
On the ______ day of ________ in the year 2015 before me, the undersigned, a
Notary Public in and for said State, personally appeared _______________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
___________________________________
Signature and Office of individual taking acknowledgement



BARGAIN AND SALE DEED
18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit A
Legal Description
Old Republic National Title Insurance Company
Title Number: 820212(0-NY-CR-KV)B
SCHEDULE A
DESCRIPTION
The land referred to in this Certificate of Title is described as follows:
ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:
BEGINNING at a point on the easterly side of Dutch Street, distant 86 feet
10-1/2 inches northerly from the corner formed by the intersection of said
easterly side of Dutch Street with the northerly side of John Street;
RUNNING THENCE easterly along a line forming an angle of 93 degrees 34 minutes
10 seconds on its northerly side with the easterly side of Dutch Street, 80 feet
2-1/4 inches;
THENCE northerly along a line forming an angle of 86 degrees 31 minutes 10
seconds on its westerly side with last mentioned line, 23 feet 3/8 inches, more
or less, to a line drawn westerly in continuation of a line drawn along the
northerly face of the northerly wall of the 1 story brick building on premises
adjoining on the South;
THENCE easterly along a line which forms an angle of 88 degrees 52 minutes 20
seconds on its northerly side with the westerly side of William Street to and
along the northerly face of the northerly wall of said 1 story building and part
of the way through an old party wall, 89 feet 5-3/4 inches to the said westerly
side of William Street;
THENCE northerly along said westerly side of William Street, 130 feet 6-1/8
inches;
THENCE westerly along a line which forms an angle of 87 degrees 12 minutes 30
seconds on its southerly side with the said westerly side of William Street and
through an old party wall, 45 feet 5-1/4 inches;
THENCE northerly along a line which forms an angle of 87 degrees 12 minutes 30
seconds on its easterly side with the last course, 8-1/2 inches;
THENCE westerly along a line which forms an angle of 87 degrees 49 minutes 30
seconds on its southerly side with the last course, 49 feet 11-3/4 inches;
THENCE southerly along a line which forms an angle of 91 degrees 54 minutes 30
seconds on its easterly side with the last course, 10 feet 4-1/4 inches;
THENCE easterly along a line which forms an angle of 90 degrees 18 minutes 20
seconds on its northerly side with the last course, 7-1/2 inches;
THENCE southerly along a line which forms an angle of 89 degrees 43 minutes 00
seconds on its westerly side with the last course, 12 feet 7-3/4 inches;
THENCE westerly along a line which forms an angle of 90 degrees 53 minutes 40
seconds on its northerly side with the last course, 3 feet 1/2 inches;
THENCE westerly in a straight line parallel or nearly so with the southerly side
of Fulton Street, 71 feet 10-1/2 inches to a point on the easterly side of Dutch
Street, distant 103 feet southerly from the southeasterly corner of Fulton and
Dutch Street, as measured along said easterly side of Dutch Street;



--------------------------------------------------------------------------------




THENCE southerly along said easterly side of Dutch Street, 115 feet 9-3/8 inches
to the point or place of beginning.





BARGAIN AND SALE DEED
18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “8(A)(ii)”
Form of Bill of Sale
KNOW ALL MEN BY THESE PRESENTS,
That, subject to the terms and conditions thereinafter set forth, EEGO 123
William Owner, LLC, a Delaware limited liability company having an address c/o
East End Capital, 600 Madison Avenue, 11th Floor, New York, New York 10022
(“Seller”) for and in consideration of the sum of Ten Dollars ($10.00), lawful
money of the United States, to it in hand paid at or before delivery of these
presents by [_____________________], a [_______________________] having an
address at [_______________________] (“Purchaser”), the receipt of which is
hereby acknowledged, has bargained and sold, and by these presents does grant
and convey unto Purchaser its successors and assigns all right, title and
interest of Seller in and to all of the fixtures, equipment and other items of
personal property (collectively, the “Personal Property”) attached to or
contained in, and utilized in the operation of, the Building commonly known as
123 William Street, New York, New York.
Seller grants and conveys the Personal Property unto Purchaser without recourse
and without representation or warranty of any kind, express or implied (except
to the extent and only for so long as any representation and warranty, if any,
regarding the Personal Property is set forth in the Sale and Purchase Agreement
dated as of January ___, 2015 (as same may have been modified and amended)
between Seller and Purchaser (the “Agreement”) shall survive the closing of
title thereafter, and subject to the limitations contained herein).
TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns forever.
SELLER HAS MADE NO WARRANTY THAT THE PERSONAL PROPERTY COVERED BY THIS BILL OF
SALE IS MERCHANTABLE OR FIT FOR ANY PARTICULAR PURPOSE AND THE SAME IS OLD IN AN
“AS IS” “WHERE IS” CONDITION. BY ACCEPTANCE HEREOF, PURCHASE AFFIRMS THAT IT HAS
NOT RELIED ON ANY WARRANTY OF SELLER WITH RESPECT OT THE PERSONAL PROPERTY AND
THAT THERE ARE NO REPRESENTATIONS OR WARRANTEES, EXPRESSED, IMPLIED OF STATUTORY
(EXCEPT TO THE EXTENT AND ONLY FOR SO LONG AS ANY REPRESENTATION AND WARRANTY,
IF ANY, REGARDING THE PERSONAL PROPERTY AS SET FORTH IN THE AGREEMENT SHALL
SURVIVE THE CLOSING OF TITLE THEREUNDER, AND SUBJECT TO THE LIMITATIONS
CONTAINED THEREIN).
This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of New York,
This Bill of Sale shall be binding upon, enforceable by and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
[Signature page follows immediately]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has caused this instrument to be duly executed this
_____ day of ________________, 2015.
ASSIGNOR:
EEGO 123 WILLIAM OWNER, LLC
a Delaware limited liability company
By:

Name:    Jonathon K. Yormak
Title:    Authorized Signatory

ASSIGNEE:
[__________________________________]
By:

Name:    
Title:




BILL OF SALE
18848190v.6
18848190v.10

--------------------------------------------------------------------------------




EXHIBIT “8(A)(iii)”
Form of Assignment and Assumption of Leases
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”), made as of the
____ day of __________, 2015, between EEGO 123 William Owner, LLC, a Delaware
limited liability company having an address c/o East End Capital, 600 Madison
Avenue, 11th Floor, New York, New York 10022 (“Assignor”) and
[________________________________________], a
[_________________________________], with offices at [_______________________]
(“Assignee”):
RECITALS
WHEREAS, pursuant to that certain Sale and Purchase Agreement dated January,
2015, between Assignor, as seller, and Assignee, as purchaser (the “Agreement”),
Assignor is selling the Premises (as such term is more particularly described in
the Agreement) to Assignee.
NOW THEREFORE, in consideration of the foregoing promises, covenants and
undertakings contained in this Assignment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
ASSIGNMENT AND ASSUMPTION
1.Assignor hereby assigns, transfers, set-over, delivers and conveys unto
Assignee, it successors and assigns, all of the rights, title, interests,
benefits and privileges of Assignor, as landlord, under the leases (the
“Leases”) described in Schedule A annexed hereto and incorporated herein by this
reference, including without limitation all rents, issues and profits arising
therefrom, and all security deposits thereunder (including all interest earned
thereon) actually held by Seller (subject to adjustment as set forth in the
Agreement), TO HAVE AND TO HOLD all and singular subject as aforesaid, unto
Assignee, its successors and assigns. This conveyance is made without any
recourse and without representation or warranty of any kind, express or implied
(except to the extent and only for so long as any representation and warranty,
if any, regarding the Leases as is set forth in the Agreement shall survive the
closing of title thereunder, and subject to the limitations contained therein).
2.    Assignee assumes all obligations imposed upon landlord under all of the
assigned leases and the liabilities arising from events occurring on or after
the date hereof, to be performed by Assignor, as landlord, under the Leases, for
the duration of the respective terms thereof. Without limiting the generality of
the foregoing, the obligations and liabilities assumed by Assignee hereunder
shall include, but shall not be limited to, the obligation to properly apply any
advance rental, security deposit or other deposit under any of the Leases, to
the extent such advance rental, security deposit or other deposit has been
delivered by Assignor to Assignee or credited to Assignee concurrently herewith.



--------------------------------------------------------------------------------




3.    Assignor agrees to indemnify and hold Assignee harmless from and against
any and all loss, cost, damage, claim, liability or expense accruing under the
Leases relating to the time period prior to the date hereof. Such
indemnification by Assignor is limited as set forth in Section 16(C) of the
Agreement and shall not include any loss, cost, damage, claim, liability or
expense due to the failure of Seller to have kept the Premises (as defined in
the Agreement), the building systems or other improvements or equipment in good
order and repair or to make required repairs or improvements thereto (it being
agreed that Seller shall not be obligated to make any such repairs or
improvements, and Purchaser hereby expressly agrees that for all purposes of the
Agreement the obligation to make any such repairs or improvements shall be
conclusively deemed to have arisen or accrued after the date hereof.
4.    Assignee agrees to indemnify and hold Assignor harmless from and against
any and all loss, cost, damage, claim, liability or expense accruing under the
Leases relating to the time period from and after the date hereof.
5.    This Assignment shall be binding upon, enforceable by and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
6.    This Assignment may be signed in multiple counterpart which, when taken
together and signed by all parties and delivery to any other party there, shall
constitute a binding Assignment between the parties.
7.    This Assignment shall be governed by and construed in accordance with the
laws of the State of New York.
IN WITNESS WHEREOF, Assignor and Assignee have duly executed this instrument as
of the date first set forth above.
ASSIGNOR:
EEGO 123 WILLIAM, LLC,
a Delaware limited liability company
By:

Name:    Jonathon K. Yormak
Title:    Authorized Signatory

ASSIGNEE:
By:

Name:    
Title:




ASSIGNMENT AND ASSUMPTION OF LEASE
18848190v.6
18848190v.10

--------------------------------------------------------------------------------




STATE OF NEW YORK
COUNTY OF NEW YORK
On the _____ day of ____________ in the year of 2015 before me, the undersigned,
a Notary Public in and for said State, personally appeared ____________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
___________________________________
Signature and Office of individual taking acknowledgement
STATE OF NEW YORK
COUNTY OF NEW YORK
On the _____ day of ____________ in the year of 2015 before me, the undersigned,
a Notary Public in and for said State, personally appeared ____________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
___________________________________
Signature and Office of individual taking acknowledgement



ASSIGNMENT AND ASSUMPTION OF LEASE
18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Schedule A



ASSIGNMENT AND ASSUMPTION OF LEASE
18848190v.6
18848190v.10

--------------------------------------------------------------------------------




EXHIBIT “8(A)(iv)”
Form of Assignment and Assumption of Contracts
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”), made as of the
____ day of _____________, 2015 between EEGO 123 William Owner, LLC, a Delaware
limited liability company having an address c/o East End Capital, 600 Madison
Avenue, 11th Floor, New York, New York 10022 (“Assignor”) and
[_______________________________________], a [___________________], with offices
at [________________________] (“Assignee”):
RECITALS
WHEREAS, pursuant to that certain Sale and Purchase Agreement dated ___________,
______, between Assignor, as seller, and Assignee, as purchaser (the
“Agreement”), Assignor is selling the Premises (as such term is more
particularly described in the Agreement) to Assignee.
NOW THEREFORE, in consideration of the foregoing promises, covenants and
undertakings contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
ASSIGNMENT AND ASSUMPTION
3.
Assignor hereby assigns, transfers, sets-over, delivers and conveys unto
Assignee, its successors and assigns, all of the rights, title, interest,
benefits and privileges of Assignor, as owner, under all of the service,
maintenance, supply and other agreements (collectively, the “Assumed Contracts”)
in effect relating to the operation of the Premises and listed on Schedule A
annexed hereto and incorporated herein by this reference, (subject to adjustment
as set forth in the Agreement), TO HAVE AND TO HOLD all and singular subject as
aforesaid, unto Assignee. This conveyance is made without recourse and without
representation or warranty of any kind, express or implied (except to the extent
and only for so long as any representation and warranty, if any, regarding the
Assumed Contracts as is set forth in the Agreement shall survive the closing of
title thereunder, and subject to the limitations contained therein).

4.
Assignee hereby expressly assumes all of the obligations imposed upon the owner
of the Premises under the Assumed Contracts which accrue from and after the date
hereof.

5.
This Assignment shall be binding upon, enforceable by and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

6.
This Assignment may be signed in multiple counterparts which, when taken
together and signed by all parties and delivered to any other party hereto,
shall constitute a binding Assignment between the parties.

7.
This Assignment shall be governed by and construed in accordance with the laws
of the State of New York.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have duly executed this instrument as
the date of the first set forth above.
ASSIGNOR:
EEGO 123 WILLIAM OWNER, LLC,
a Delaware limited liability company
By:

Name:    Jonathon K. Yormak
Title:    Authorized Signatory

ASSIGNEE:
By:

Name:    
Title:






--------------------------------------------------------------------------------




STATE OF NEW YORK
COUNTY OF NEW YORK
On the _____ day of ____________ in the year of 2015 before me, the undersigned,
a Notary Public in and for said State, personally appeared ____________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
___________________________________

Signature and Office of individual taking acknowledgement
STATE OF NEW YORK
COUNTY OF NEW YORK
On the _____ day of ____________ in the year of 2015 before me, the undersigned,
a Notary Public in and for said State, personally appeared ____________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
___________________________________
Signature and Office of individual taking acknowledgement



ASSIGNMENT AND ASSUMPTION OF CONTRACT
18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Schedule A



ASSIGNMENT AND ASSUMPTION OF CONTRACT
18848190v.6
18848190v.10

--------------------------------------------------------------------------------




EXHIBIT “8(A)(viii)”
Form of Tenant Notice Letter
_____________, 2015
By Certified Mail- Return Receipt Requested
(Name/Address of Tenant)
Re:
Lease for ___________ at _________________, ____________________________
(the “Premises”)

Dear Sir or Madam:
Please be advised that effective as of the date of this letter:
(1)    EEGO 123 William Owner, LLC (“Seller”) has conveyed, all of its right,
title and interest in and to the Premises, including its interest as landlord
under your lease, to __________________________, a __________________ having an
address at ________________ (“Purchaser”);
(2)    Purchaser has assumed the landlord’s obligations under your lease; and
Accordingly, you are hereby notified that all future rent and additional rent
payments due under your lease affecting the above-referenced premises, and any
notices, inquiries or requests regarding such lease, should be delivered to:
_______________________________________
In addition, all unapplied security deposits held by Seller, if any, together
with any interest earned thereon, have been transferred to Purchaser.
[Signature page follows immediately]



18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Very truly yours,
EEGO 123 WILLIAM OWNER, LLC
By: _______________________________
Name:
Jonathon K. Yormak
Title:    Authorized Signatory




18848190v.6
18848190v.10

--------------------------------------------------------------------------------




EXHIBIT “8(A)(ix)”
Form of Contractor Notice Letter
_____________________, 2015
By Certified Mail – Return Receipt Requested
(Name/Address of Tenant)
Re:
Contract (the “Contract”) by and between ________________ and _______________
concerning the property (the “Premises”) located at _____________________.

Dear Sir or Madam:
Please be advised that effective as of the date of this letter:
(1)    EEGO 123 William Owner, LLC (“Seller”), has conveyed all of its right,
title and interest in and to the Premises, including all of its rights and
obligations in connection with the Contract, to ______________ having an address
_________________ (“Purchaser”); and
(2)    Purchaser has assumed Seller’s obligations under the Contract arising
from and after the date hereof.
Accordingly, you are hereby notified that any notices, inquiries or requests
regarding the Contract, should be delivered to:
______________________________
______________________________
______________________________
______________________________
Very truly yours,
EEGO 123 William Owner, LLC
By: __________________________
Name:
Jonathon K. Yormak
Title:    Authorized Signatory




18848190v.6
18848190v.10

--------------------------------------------------------------------------------




EXHIBIT “8(A)(xiv)”
Form of Assignment and Assumption of Union Agreement
[Note: This Assumption Agreement shall be modified accordingly if Purchaser
appoints a designee or service provider as the party to assume the obligations
associated with the Union Employees under the Union Agreement, as per Section 27
of the Agreement.]
ASSIGNMENT AND ASSUMPTION OF OBLIGATIONS TO EMPLOYEES UNDER COLLECTIVE
BARGAINING AGREEMENT
ASSIGNMENT AND ASSUMPTION OF OBLIGATIONS TO EMPLOYEES UNDER COLLECTIVE
BARGAINING AGREEMENTS (this “Assignment”) made as of the ____ day of
___________, 2015, between EEGO 123 William Owner, LLC, a Delaware limited
liability company having an address c/o East End Capital, 600 Madison Avenue,
11th Floor, New York, New York 10022 (“Assignor”) and
[_________________________], a [___________________], with offices at
[______________________] (“Assignee”).
W I T NE S S E T H
WHEREAS, pursuant to that certain Sale and Purchase Agreement dated
____________, 2015, between Assignor, as seller, and Assignee, as purchaser (the
“Agreement”), Assignor is selling the Premises (as such term is more
particularly described in the Agreement) to Assignee.
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration paid by Assignee to Assignor, the receipt and
sufficiency of which are hereby acknowledged, Assignor hereby assigns, transfers
and conveys, without warranty, representation or covenant, to Assignee all of
Assignor’s rights (if any) with respect to the employees at the Premises who are
members of Local 94 and Local 2013 UFCW.
ASSIGNEE HEREBY ACCEPTS the foregoing assignment and assumes all of the
obligations of Assignor (if any) with respect to the employees at the Premises
who are members of Local 94 and Local 2013 UFCW, accruing from and after the
date hereof.
This Assignment shall be binding upon, enforceable by and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
This Assignment may be signed in multiple counterpart which, when taken together
and signed by all parties and delivered to any other party hereto, shall
constitute a binding Assignment between the parties.

18848190v.6
18848190v.10

--------------------------------------------------------------------------------




This Assignment shall be governed by and construed in accordance with the laws
of the State of New York.
IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
first above written.
ASSIGNOR:
EEGO 123 WILLIAM OWNER, LLC
a Delaware limited liability company
By: _______________________________
Name:
Jonathon K. Yormak
Title:    Authorized Signatory

ASSIGNEE:
__________________________________
By: _______________________________
Name:

Title:




18848190v.6
18848190v.10

--------------------------------------------------------------------------------




EXHIBIT “(8)(a)(xix)”
Form of Title Affidavit
STATE OF NEW YORK    )    TITLE NOS.: __________________
) ss:
COUNTY OF NEW YORK    )
The undersigned, being first duly sworn, deposes and says:
1.    ________________ is the ___________________ of EEGO 123 William
Owner, LLC, a Delaware limited liability company (“Owner”), is the fee owner of,
or has an ownership interest in, the premises commonly known as and by street
address number 123 William Street, New York, New York, and designated as Block
78, Lot 4 on the Tax Map of the City of New York, State of New York (the
“Premises”).
2.    To Owner’s actual knowledge, there are no tenants or other parties who are
in possession of the Premises, other than tenants, as tenants only, and no
tenant or other third party has an option to purchase or right of first refusal
to purchase any of the Premises.
3.    To Owner’s actual knowledge, no work has been done upon the above premises
by the City of New York nor has any demand been made by the City of New York for
any such work that may result in charges by the New York City Department of Rent
and Housing Maintenance, Emergency Services or charges by the New York City
Department for Environmental Protection for water tap closings or any related
work.
4.    To Owner’s actual knowledge, no inspection fees, permit fees, elevator(s),
sign, boiler or other charges have been levied, charged, created or incurred
that may become tax or other liens pursuant to Section 26-128 (formerly Section
643a-14.0) of the Administrative Code of the City of New York, as amended by
Local Laws 10 of 1981 and 25 of 1984, and Section 27-4029.1 of the
Administrative Code of the City of New York as amended by LL 43 (1988) or any
other section of law.
5.    To Owner’s actual knowledge, there has been no work performed by any
agency of the City of New York to cure problems under the New York City
Hazardous Substances Emergency Response Law.

18848190v.6
18848190v.10

--------------------------------------------------------------------------------




This Affidavit is given to induce Kensington Vanguard National Land Services to
insure title free and clear of the aforesaid, knowing that it will rely on the
truth of the statements herein made.
EEGO 123 William Owner, LLC,
a Delaware limited liability company
By: _____________________________
Name:
Jonathon K. Yormak
Title:

Sworn to before me this
_________ day of ______, 2015.
_________________________
(Notary Public)



18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “10”
Form of Estoppel Certificate
TENANT ESTOPPEL CERTIFICATE
THIS TENANT ESTOPPEL CERTIFICATE (this “Certificate”) is made this ___ day of
________________, 2015 by ________________ (“Tenant”), to and for the benefit of
____________________ (“Landlord”), any purchaser of the Building or Landlord’s
interest therein, any lenders to the owners of the Building and to any of the
owners’ constituent entities, to any lenders to purchaser and the successors
and/or assigns of any of the foregoing.
STATEMENT OF FACTS
The Tenant is the tenant under that certain lease, dated as of
____________________, [as amended by _______________] ([as so amended,] the
“Lease”, covering certain premises designated as _______________ located at
_____________ (the “Building”), as more particularly defined and described in
the Lease (the “Leased Premises”); and
NOW, THEREFORE, Tenant hereby certifies as follows:
1.The Lease has not been amended, modified or supplemented (except as stated
above), is in full force and effect and represents the entire agreement between
Landlord and Tenant as to Tenant’s interest in the Building and the Leased
Premises.
2.    The Lease has been guaranteed by ____________ (the “Guarantor”) and such
guaranty is in full force and effect [If no guarantor, then this section to be
deleted].
3.    The fixed annual rent currently payable under the Lease (excluding
electricity charges) is $_____________ per annum ($_____________ per month).
4.    Fixed annual rent payable under the Lease has been paid through
________________. Tenant is current in the payment of additional rent due and
payable under the Lease. No such rents, additional rents, or other similar sums
or charges have been paid for more than one (1) month in advance of the due date
thereof.
5.    The commencement date for the Lease occurred on _______________, and the
scheduled expiration date for the Lease is _________________.
6.    The security deposit currently being held by Landlord under the Lease,
whether in the form of cash or otherwise, is _______________.
7.    Tenant has not asserted any claim that Landlord is in default or any
material obligations under the Lease, and Tenant has no offsets, defenses,
claims, or counterclaims to the payment of rent or other sums, or the
performance of any of Tenant’s other obligations, under the Lease.

18848190v.6
18848190v.10

--------------------------------------------------------------------------------




8.    All base building and other tenant improvement work to be performed by
Landlord under the Lease has be substantially completed in accordance with the
Lease, and all payments due to Tenant under the Lease as a landlord contribution
towards Tenant’s work has been paid in full, except as follows: _____________.
[To be deleted if there is no contractual obligation to perform work and/or make
any landlord contribution].
9.    Tenant has no right to purchase the Building or any part thereof or any
interest therein by right of refusal, rights of first offer or option or other
similar right to purchase. Tenant has no right to lease other space in the
Building except as set forth in the Lease.
10.    No actions, whether voluntary or otherwise, are pending against Tenant
[or Guarantor] under the bankruptcy laws of the United States or any state and
there are no claims or action pending against Tenant [and/or Guarantor] which if
decided against Tenant [and/or Guarantor] would materially and adversely affect
Tenant’s [or Guarantor’s] financial condition or ability to perform Tenant’s
[and/or Guarantor’s] obligations under, or in respect of, the Lease.
11.    This certificate has been duly authorized, executed and delivered by
Tenant.
Tenant acknowledges and agrees that this certificate may be relied upon by, and
shall inure to the benefit of, Landlord, any purchaser of the Building or
Landlord’s interest therein, any lenders to the owners of the Building and to
any of the owners’ constituent entities, to any lenders to purchaser and the
successors and/or assigns of any of the foregoing.
IN WITNESS WHEREOF, Tenant has executed this Certificate as of the date above
first written.
_____________________________
By: __________________________
Name:

Title:




18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “16(A)(i)”
Rent Arrearages


Tenants in Arrears of Base Rent in Excess of Thirty (30) Days
New York State NY Department of State







18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “16(A)(ii)”
Union Employees
Engineers
Note: Seller directly reimburses a third party service for Local 94 Engineers.
Adrien Hilaire - Chief Engineer Brian Kelly - Handyman Owen Lennon - Engineer
Porters and Matrons
Note: Cleaning workers are union but are employed directly by third-party
sub-contractors and
their payroll and salary are not directly reimbursed.
Angel Siaca Amad
Evans Roberto Silva
Sandra De Lo Santos
Martha Gonzalez
Cesar Rozario
Pedro Gonzalez
Alexander Martinez
Virginia Lucre
Asencion Salvador
Jean Soares
Brian Buran



18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “16(A)(xii)”
Tax Assessment Reduction Proceedings


2014/15 Fiscal Tax Year - Podell, Schwartz, Schecter & Banfield, LLP,



18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “16(A)(xiii)”
Security Deposits
SECURITY DEPOSITS:
lCD
Kaplan and Schultz Daksha Patel
Cash Amount
$365,865.00
23,976.90
3,347.21
Interest
Earned
Total Security Deposit  365,865.00 23,976.90 3,347.21
Total:
 
 
393,189.11
 
 
 
 



LETTERS OF CREDIT:
 
 
 
 
LOC
Total
Issuing Bank
Breakthrough New York, Inc.
87,170.28
87,170.28
First Republic Bank
Cooper Robertson
396,617.36
396,617.36
TD Bank
Digital Evolution
455,688.00
455,688.00
Citibank
Gotham Medical Associates, PLLC
507,000.00
507,000.00
JP Morgan
Library Journals
195,856.98
195,856.98
The Bank NY Mellon
Local l'rojects, LLC
236,350.00
236,350.00
TD Bank
McAloon & Friedman
312,494.00
312,494.00
Bank of America
Open Kitchen
200,000.00
200,000.00
Signature
Securities Training Corporation
550,051.98
550,051.98
HSBC
Shareablee
410,550.00
410,550.00
Bank of America
SUMALL, Inc.
307,780.00
307,780.00
Silicon Valley Bank
Urban Justice Center
154,611.90
154,611.90
JP Morgan
Total:
 
3,814,170.50
 






18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit “16(A)(xviii)”
Pre-Paid Rents
Tenant
Total
Breakthrough NY
14,528.38
Cooper Robertson
49,577.17
Digital Evolution
50,632.00
Gotham Medical Associates, PLLC
29,207.50
Local Projects, LLC
33,764.25
Open Kitchen
22,222.22
Securities Training Corporation
91,675.33
Shareablee
34,212.50
SumAll, Inc.
30,778.00
Total:
$356,597.35




























































18848190v.6
18848190v.10

--------------------------------------------------------------------------------






Exhibit 16(A)(xxi) - Landlord's Work


1.
The City of New York, Department of Citywide Administrative Services to be used
by the Human Resources Administration - $1,582,223 ($393,839 Tenant
contribution)

2.
Cooper Robertson & Partners Architects, LLP - $970,422 ($179,297 Tenant
contribution)

3.
Digital Evolution, Inc. - $734,164

4.
Gotham Medical Associates, PLLC - $507,600

5.
Securities Training Corporation - $2,034,872

6.
Shareablee, Inc. - approximately $500,000

7.
l9th Floor Bathrooms - approximately $150,000

8.
SumAll, Inc. - $822,770

9.
Electrical Upgrades for Open Kitchen (800 amps), Gotham Medical Associates (150
amps) and Securities Training Corporation (400 amps) - $245,000

10.
Three (3) Inch Gas Line Installation for Open Kitchen - approximately $50,000

Costs above are estimated or contractual hard costs to complete Landlord's Work
and do not include leasing commissions and other soft costs.



18848190v.6
18848190v.10

--------------------------------------------------------------------------------




EXHIBIT “20(A)(iv)”
CERTIFICATES OF INSURANCE
[certificate1.jpg]





18848190v.6
18848190v.10

--------------------------------------------------------------------------------




[certificate2.jpg]













18848190v.6
18848190v.10

--------------------------------------------------------------------------------




[certificate3.jpg]













18848190v.6
18848190v.10

--------------------------------------------------------------------------------




[certificate4.jpg]











18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit "20(C)(4)"
NYSOCA Amendment
January 22, 2014
EEGO 123 William Owner, LLC 600 Madison Ave, 11th floor New York, New York 10022
Attention: Adam L. Pogoda
RE:    OSC Lease No. L09842A
SFS GL BU No. USCO1 REP/BOL No. 9842A 123 William Street New York, New York
Office of Court Administration
Project No. PM-5992
Dear Mr. Pogoda:
This letter will serve to confirm the understanding between you and Paula
Mirabile of this office, that effective May 1, 2015 through April 30, 2016 the
Office of Court Administration will continue to occupy the above premises.
During the term of this Agreement all terms and conditions of Lease No. L-9842A
shall remain in full force and effect except Tenant shall have the right to
cancel this Agreement on sixty (60) days advance written notice at any time
after December 1, 2015.
By entering into a renewal or extension of this Lease, the Landlord certifies
that it is not on the "Entities Determined To Be Non-Responsive Bidders/Offerers
Pursuant to the New York State Iran Divestment Act of 2012" list ("Prohibited
Entities List") posted on the Office of General Services (OGS) website at:
http://www.ogs.ny.gov/about/regs/docsaistofEntities.pdf and further certifies
that it will not utilize on such Lease any subcontractor that is identified on
the Prohibited Entities List. The Landlord agrees that should it seek to further
renew or extend this Lease, it must provide the same certification at the time
the Lease is renewed or extended. The Landlord also agrees that any proposed
assignee of this Lease will be required to certify that it is not on the
Prohibited Entities List before the Tenant may approve a request for assignment
of the Lease in compliance with Section 22 of the Lease.
During the Term of the Lease, should the Tenant or the Occupying Agency receive
information that a person (as defined in State Finance Law §165-a) is in
violation of the above-referenced certifications, the Tenant will review such
information and offer the person an opportunity to respond. If the person fails
to demonstrate that it has ceased its engagement in the investment activity
which is in violation of the New York State Iran Divestment Act of 2012 within
ninety (90) days after the determination of such violation, then the Tenant
shall take such action as may be appropriate and provided for by law, rule, or
this Lease, including, but not limited to, seeking compliance, recovering
damages, or declaring the Landlord in default.
The Tenant reserves the right to reject any request for assignment made by or to
not agree to an extension of the Lease with an entity that appears on the
Prohibited Entities List prior to the extension or assignment of the Lease, and
to pursue a responsibility review with the Landlord should it appear on the
Prohibited Entities List hereafter.















































18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Due to the implementation of a different State Financial System, the process for
new Landlord assignments has changed. Therefore, the Landlord shall not assign,
sell, convey, transfer, mortgage, or pledge this Lease Agreement or any part
thereof, or any rights created thereby or the letting, or any part thereof
without the prior written consent of the STATE. Proper written notice, of a
proposed assignment or transfer shall be given immediately by the Landlord to
OGS by providing a properly completed and executed Consent to Assignment Form
attached hereto as Exhibit 1 and all necessary documentation.
Landlord currently complies with "green cleaning" specifications and will
continue to do so. Invoices are to be submitted as heretofore.
Please indicate your approval by signing and returning to this office these
enclosed three (3) copies and the three (3) Standard Legal Acknowledgments.
Very truly yours,
James P. Sproat, Executive Director Real Estate Planning & Development
JPS:cds
Enc.
cc:
Ronald Younkins, OCA

Patricia Warner, OSC
bcc:    Project No. PM-5992; Lease 9842A (file over lease) ; Computer
LANDLORD APPROVED
BY    
*Landlord certifies that all information provided to the State of New York with
respect to Lease Disclosure Sheet and State Finance Law §139-k is complete, true
and accurate. The State reserves the right to terminate this Lease in the event
it is found that the certification filed by the Landlord in accordance with New
York State Finance Law §139-j or 139-k was intentionally false or intentionally
incomplete. Upon such finding, the State may exercise its termination right by
providing written notification to the Landlord in accordance with the written
notification terms of the Lease.
*The Appendix "A" - Standard Clauses for NYS Leases, Form 1 - Lease Disclosure
Sheet, Consent to Assignment, Substitute W-9 and E04 are being attached and made
part of this Lease Extension.
ACKNOWLEDGMENT
STATE OF    ) ss.:
COUNTY OF
On the    day of    in the year 20    , before me, the undersigned, a Notary
Public in and for said
State, personally appeared    , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to this instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, (Check One) the individual(s), or the person*
upon behalf of which the individual(s) acted, executed the instrument. (* See
Note, below.)
Notary Public
* For purposes of this acknowledgment, "Person" is defined as any corporation,
joint stock company, estate, general partnership (including any registered
limited liability partnership or foreign limited liability partnership), limited
liability company (including a professional service limited liability company),
foreign limited liability company (including a foreign professional service
limited liability company), joint venture, limited partnership, natural person,
attorney in fact, real estate investment trust, business trust or other trust,
custodian, nominee or any other individual or entity in its own or any
representative capacity.






EXECUTIVE ORDER No 4:

18848190v.6
18848190v.10

--------------------------------------------------------------------------------




ESTABLISHING A STATE GREEN PROCUREMENT AND AGENCY
SUSTAINABILITY PROGRAM
WHEREAS, the State of New York ("State") is dedicated to the simultaneous
pursuit of environmental quality, sound public health, economic prosperity and
social well-being; and
WHEREAS, the production, use and disposal of materials, and the generation and
use of energy, can have significant impacts on environmental quality and public
health; and
WHEREAS, State government is a major consumer of materials and energy; and
WHEREAS, the State's policies include conserving, improving and protecting
natural resources and the environment; preventing water, air and land pollution;
and enhancing the health, safety and welfare of State residents and their
overall economic and social well-being; and
WHEREAS, it is the State's policy to promote cost effective methods to reduce
energy and resource consumption, and reduce or eliminate the use of hazardous
substances and the generation of hazardous substances, pollution and waste at
the source; and
WHEREAS, the State's solid waste management priorities include reducing the
generation of solid waste, reusing materials, and recycling materials that
cannot be reused; and
WHEREAS, by making sound choices in the course of their daily activities, such
as the commodities, services, and technology they consume, and the amount of
waste they generate, State agencies and public authorities can minimize
potential environmental and health impacts on workers and the public; and
WHEREAS, the State's procurement of commodities, services and technology can be
enhanced through State agency and public authority choices that minimize the
potential environmental and health impacts of their activities; and
WHEREAS, State government can be a leader in environmental stewardship through
the use of green procurement and sustainable management practices.
NOW, THEREFORE, I, DAVID A. PATERSON, Governor of the State of New York, by
virtue of the authority vested in me by the Constitution and laws of the State
of New York, do hereby order as follows:
A.Definitions
. "State agency". or "agency" shall mean any State agency, department, office,
board, commission or other instrumentality of the State, other than a public
authority.
2. "Public authority" or "authority" shall mean a public authority or public
benefit corporation created by or existing under any State law, a majority of
whose members is appointed by the Governor (including any subsidiaries of such
public authority or public benefit corporation), other than an interstate or
international authority or public benefit corporation.
B.Interagency Committee on Sustainability and Green Procurement
1.There is hereby established an Interagency Committee on Sustainability and
Green Procurement (the "Committee"). The Committee shall be comprised of the
Director of the Budget, the Commissioner of General Services, the Commissioner
of Environmental Conservation, the Commissioner of Health, the Commissioner of
Economic Development, the President of the Urban Development Corporation, the
Commissioner of Transportation, the President of the Environmental Facilities
Corporation, the President of the New York State Energy, Research and
Development Authority, the Chair of the Power Authority of the State of New
York. and the Executive Director of the Dormitory Authority of the State of New
York. The Commissioner of General Services and the Commissioner of Environmental
Conservation shall serve as co-chairs of the Committee.
2.Members of the Committee may designate an executive Sla lImember to represent
them and participate on the Committee on their behalf. A majority of the members
of the Committee shall constitute a quorum, and all actions and recommendations
of the Committee shall require approval of a majority of the total members of
the Committee.
1.C. Green Procurement Lists and Specifications
1. The Committee, no later than September 1, 2008, and annually thereafter,
shall select a minimum of three "priority categories" of commodities, services
or technology, and at least twelve "priority commodities, services and
technology" within each of the priority categories, for which the Committee
shall develop "green procurement lists" ("procurement lists") and "green
procurement specifications" ("procurement specifications") for use by State
agencies and public authorities in the procurement of commodities, services and
technology. The Committee shall focus on commodities, services and technology
that reasonably will: (a) reduce or eliminate the health and environmental risks
from the use or release of toxic substances; (b) minimize risks of the discharge
of pollutants into the environment; (c) minimize the volume and toxicity of
packaging; (d) maximize the use of recycled content and sustainably managed
renewable resources; and (e) provide other environmental and health benefits.
2. The Committee, no later than December 1, 2008, shall develop: (a) procurement
specifications to be used for the development and issuance of new contracts and
new solicitations for priority commodities, services and technology; and (b)
procurement lists of priority commodities, services and technology that are
available under existing procurement arrangements that satisfy the requirements
of this order.
3. In developing the procurement lists and procurement specifications, the
Committee shall consider the following factors: (a) protection of the public
health and the environment, including the health of children and other
vulnerable populations; (b) avoidance of risks from the use or release of toxic
substances; (c) pollution reduction and prevention; (d) sustainable resource
management and use, and sustainable manufacturing and production processes; (e)
reduction of greenhouse gases; (f) the use of renewable resources,
remanufactured components and recycled content; (g) waste reduction,
recyclability and compostability; (h) quality, durability and utility; (i)
minimizing adverse impacts throughout a commodity's or

18848190v.6
18848190v.10

--------------------------------------------------------------------------------




technology's life cycle; (j) cost; (k) extended producer liability; and (1)
legal and regulatory requirements applicable to the use and procurement of
commodities. services and technology.
2.The Committee may review the priority categories, priority commodities,
services and technology, procurement lists and procurement specifications
periodically and revise or supplement them as appropriate in a manner consistent
with the requirements of this section.
3.The Committee shall establish specific goals to achieve reasonable reductions
in the amount of solid waste generated and paper consumed annually by State
agencies and authorities. The Committee shall also develop and implement
strategies to assist State agencies and authorities to achieve such reduction
goals.
D. Sustainability and Environmental Stewardship Programs
I. Each State agency and authority shall develop and implement a Sustainability
and Environmental Stewardship Program, which shall include:
(a)specific projects, programs and policies designed to achieve compliance with
the requirements of this Order; and
(b)specific projects, programs and policies designed to reduce the public health
and environmental impacts of the activities and operations of the agency or
authority, including: (i) the reduction or elimination of the use and generation
of toxic substances, pollution and waste; (ii) the reduction, reuse, recycling
and composting of solid waste; (iii) increasing energy efficiency; (iv)
increasing the use of renewable energy sources; (v) conserving water and other
natural resources; and (vi) maximizing the use of environmentally preferable or
"green" commodities, services and technology.
2. Commencing no later than July 1, 2008, all copy paper, janitorial paper and
other paper supplies purchased by each State agency or authority shall be
composed of 100% post-consumer recycled content to the maximum extent
practicable. and all copy and janitorial paper shall be process chlorine-free to
the extent practicable. unless such products do riot meet required form.
function or utility, or the cost of the product is not competitive.
1.
Commencing no later than July 1. 2008, all State agency and authority
publications shall be printed on 100% post-consumer recycled content paper.
Where paper with 100% post-consumer recycled content is not available, or does
not meet required form, function and utility, paper procurements shall use
post-consumer recycled content to the extent practicable. Non-recycled content
shall be derived from a sustainably-managed renewable resource to the extent
practicable, unless the cost of the product is not competitive.

2.State agencies and authorities shall rely on and use the procurement lists and
specifications issued by the Committee when developing new solicitations and
contracts for the procurement of commodities, services and technology, and for
the procurement of commodities, services and technology under existing
contracts, unless the head of the agency or authority determines: (a) that such
commodities, services or technology will not meet required form, function or
utility; (b) the cost of the commodities, services or technology is not
competitive; or (c) there is an emergency or other compelling public health or
safety reason not to purchase such commodities, services or technology. Such
form, function, utility or other determination shall be presented in the
procurement record, and notice of the determination shall be provided to the
Committee Chairs.
3.All State agencies and authorities shall, to the extent practicable: (a)
implement effective programs to source separate recyclable materials, including
paper, metal, glass and plastic, that will maximize materials recovery; (b)
implement effective programs to reduce waste; (c) use locally available compost,
mulch and soil amendments produced from secondary materials; and (d) utilize
secondary materials in construction.
E. Training and Staff
1.
State agencies and authorities, no later than September 1, 2008, shall assign an
employee to serve as a Sustainahility and Green Procurement Coordinator
("Coordinator"). Coordinators shall be given full management support and
provided with the necessary resources to enable the agency or authority to
comply with this order.

2.The Committee shall design and implement training and outreach programs for
Coordinators and assist them with the training of appropriate staff, vendors and
contractors.
3.The Commissioner of General Services, no later than September 1, 2008, shall
select an employee to serve as Director of Green Procurement, who shall assist
the Commissioner of General Services in carrying out his or her duties under
this order.
4.The Office of General Services, the Department of Environmental Conservation,
the Environmental Facilities Corporation, and the New York State Energy Research
and Development Authority are authorized to assist State agencies and
authorities in complying with this order, including through the development and
implementation of Sustainability and Environmental Stewardship Programs.
F. Reporting
1.
The Committee, no later than December 1, 2008. shall develop a format for a
progress report to be used by State agencies and authorities to inform the
Committee on (a) the progress each agency and authority has made toward
achieving the goals described in or established pursuant to this order; (b) the
effectiveness of the procurement lists and specifications; and (c) the specific
sustainability projects that have been implemented and the effectiveness of such
programs.

2.Each State agency and authority, no later than March 1, 2009, and on March
first each year thereafter, shall submit a progress report to the Committee in
the form and containing the information specified by the Committee. At a
minimum, such report shall describe the agency or authority's efforts regarding
waste reduction and recycling activities, recycled products procurement,
quantities of waste generated and materials recycled, incentives and
disincentives to waste reduction and recycling, and recommendations for
additional measures to encourage efficient use of the State's resources.

18848190v.6
18848190v.10

--------------------------------------------------------------------------------




3.The Committee, on or before June I. 2009.. and on June first each year
thereafter, shall submit a report to the Governor, which shall compile the
information submitted by State agencies and authorities pursuant to this section
and report on progress made on the implementation of this order.
A.Sustainability and Green Procurement Advisory Council
There is hereby established a Sustainability and Green Procurement Advisory
Council ("Council"), which shall consist of 11 members appointed by the Governor
who have experience in the fields of green procurement, public health, waste
prevention and recycling, energy efficiency, workplace safety, labor relations,
environmental protection, environmental justice, or chemical manufacturing. The
Governor shall select a Chair of the Council from among its members. The Council
shall meet at the times requested by the Committee and provide such advice and
assistance as the Committee may require.
B.Miscellaneous
1.Every agency and public authority of this State shall furnish such information
and assistance as the Committee determines is reasonably necessary to accomplish
its purposes.
2.Executive Order 142, issued on January 16, 1991, is hereby revoked and
superseded by this Executive Order.
Given under my hand and the Privy Seal of the State in the City of Albany this
twenty-fourth day of April in the year two thousand eight.
David A. Paterson Governor

























































18848190v.6
18848190v.10

--------------------------------------------------------------------------------




Exhibit 20(D) - Seller's Work


1.
Freight Elevator Modernization - $253,000

2.Passenger Elevator Cab Cosmetic Refurbishment - $278,000







18848190v.6
18848190v.10